EXHIBIT 10.1

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of July 23, 2010 (this “Agreement”), made by GSI
Group Corporation (the “Company”) and each of the parties set forth on the
signature pages hereto (together with the Company, each a “Grantor” and
collectively, the “Grantors”), in favor of The Bank of New York Mellon Trust
Company, N.A., a national banking association, in its capacity as collateral
agent (in such capacity, the “Collateral Agent”) to each of the Noteholders
referred to below (together with the Collateral Agent, the “Secured Parties”).

W I T N E S S E T H:

WHEREAS, in connection with a Final Fourth Joint Plan of Reorganization dated
May 24, 2010 filed by the Company and certain of its domestic subsidiaries as
supplemented on May 27, 2010 and confirmed by the Bankruptcy Court of the
District of Delaware by order dated May 27, 2010 (the “Reorganization Plan”) and
pursuant to the terms of the Indenture dated July 23, 2010 (the “Indenture”)
entered into by the Company and the Guarantors (defined below), the Company
intends to issue certain 12.25% Senior Secured PIK Election Notes (as amended,
restated, supplemented, replaced, modified or otherwise changed from time to
time, collectively, the “Notes”), in partial satisfaction of the Note Claims (as
defined in the Reorganization Plan) to the holders of such Note Claims (together
with any other holders of the Notes from time to time, the “Noteholders”);

WHEREAS, each of the undersigned Grantors (other than the Company) (each a
“Guarantor” and collectively, the “Guarantors”) has agreed pursuant to the terms
of the Indenture to guarantee the Company’s obligations under the Indenture and
the Notes;

WHEREAS, it is a condition precedent to the effectiveness of the Reorganization
Plan that the Grantors execute and deliver this Agreement providing for the
grant of a first priority perfected security interest in all (except as provided
herein) of the property and assets of each Grantor to secure all of the
Company’s obligations under the Indenture and the Notes, and each Guarantor’s
obligations under the Indenture; and

WHEREAS, the Grantors have determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
the Grantors;

NOW, THEREFORE, in consideration of the premises and the agreements herein, each
Grantor agrees as follows:

SECTION 1. Definitions.

(a) Reference is hereby made to the Indenture and the Notes for a statement of
the terms thereof. All terms used in this Agreement and the recitals hereto
which are defined in the Indenture, the Notes or in Articles 8 or 9 of the
Uniform Commercial Code as in effect from time to time in the State of New York
(the “Uniform Commercial Code”), and which are not otherwise defined herein
shall have the same meanings herein as set forth therein; provided that terms
used herein which are defined in the Uniform Commercial Code as in effect in the
State of New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as the
Collateral Agent may otherwise determine.



--------------------------------------------------------------------------------

(b) The following terms shall have the respective meanings provided for in the
Uniform Commercial Code: “Accounts”, “Cash Proceeds”, “Chattel Paper”,
“Commercial Tort Claim”, “Commodity Account”, “Commodity Contracts”, “Deposit
Account”, “Documents”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit Rights”,
“Noncash Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”,
“Security”, “Record”, “Security Account”, “Software”, and “Supporting
Obligations”.

(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

“Canadian Grantor” means a Grantor incorporated under the laws of Canada or any
political subdivision thereof.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.

“Collateral” shall have the meaning set forth in Section 2.

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Part F of
Schedule I hereto).

“Copyrights” means all domestic copyrights, whether registered or not,
including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Part F of Schedule I hereto),
all applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States), and
all renewals, extensions, restorations and reversions thereof.

“Event of Default” shall have the meaning set forth in the Notes.

“Foreign Subsidiary” shall have the meaning set forth in Section 2(a).

“GAAP” shall have the meaning set forth in Section 4(c).

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

 

-2-



--------------------------------------------------------------------------------

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means the Copyrights, Trademarks, Trade Secrets and
Patents.

“Intellectual Property Offices” means, (i) with respect to United States
Copyrights or related Licenses, the United States Copyright Office, and
(ii) with respect to United States Trademarks and United States Patents or
related Licenses, the United States Patent and Trademark Office.

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any lease required under GAAP to be capitalized
on the balance sheet of such Person and any assignment, deposit arrangement or
financing lease intended as, or having the effect of, security.

“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, properties, assets or condition (financial or otherwise) of any of
GSI Group Inc., GSI Group Corporation, or Excel Technology, Inc., or (ii) a
material adverse effect on the business, operations, properties, assets or
condition (financial or otherwise) of the Grantors taken as a whole.

“Obligations” shall have the meaning set forth in Section 3.

“Operating Right” shall have the meaning set forth in Section 5(f)(vi).

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by the
claims of any Patent (including, without limitation, all Patent Licenses set
forth in Part F of Schedule I hereto).

“Patents” means all domestic letters patent, design patents, utility patents,
industrial designs and inventions, now existing or hereafter acquired
(including, without limitation, all domestic letters patent, design patents,
utility patents, industrial designs, and inventions described in Part F of
Schedule I hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office), and all reissues, divisions,
continuations, continuations in part and extensions or renewals thereof.

 

-3-



--------------------------------------------------------------------------------

“Perfection Requirement” shall have the meaning set forth in Section 4(i).

“Prescribed Operating Right” shall have the meaning set forth in
Section 5(f)(vi).

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

“PPSA” means the Personal Property Security Act (New Brunswick) and the orders
and regulations thereto, as in effect from time to time.

“Receiver” means any receiver or receiver and manager for the Collateral or any
of the business, undertakings, property and assets of any Canadian
Grantor appointed by the Collateral Agent pursuant to this Security Agreement or
by a court on application by the Collateral Agent.

“Registered” with respect to Intellectual Property means currently issued,
registered, renewed with a governmental authority, or the subject of a pending
application therefor.

“Related Rights” shall have the meaning set forth in Section 5(f)(vi).

“Required Approvals” shall have the meaning set forth in Section 5(f)(vi).

“Secured Parties” means each of the Collateral Agent and the Noteholders.

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Part F of Schedule I hereto).

“Trademarks” means all domestic trademarks, service marks, collective marks,
certification marks, trade names, business names, d/b/a’s, Internet domain
names, trade styles, designs, logos and other source or business identifiers and
all general intangibles of like nature, now or hereafter owned, adopted,
acquired or used by any Grantor (including, without limitation, all domestic
trademarks, service marks, collective marks, certification marks, trade names,
business names, d/b/a’s, Internet domain names, trade styles, designs, logos and
other source or business identifiers described in Part F of Schedule I hereto),
all applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Patent and Trademark Office or in any similar office or agency of any state
thereof), and all extensions or renewals thereof, together with all goodwill of
the business symbolized by such marks and all customer lists, formulae and other
records of any Grantor relating to the distribution of products and services in
connection with which any of such marks are used.

 

-4-



--------------------------------------------------------------------------------

“Trade Secrets” means all domestic trade secrets, confidential proprietary
information, and confidential know-how.

“Transaction Documents” means this Agreement, the Indenture and the Notes and
any other document entered into in connection therewith.

“ULC” means any unlimited company incorporated or otherwise constituted under
the laws of the Provinces of Alberta or Nova Scotia or any similar body
corporate formed under the laws of any other jurisdiction whose members may at
any time become responsible for any of the obligations of that body corporate.

“ULC Shares” means any member or shareholder interests in a ULC in which any
Grantor now or hereafter has rights, and (as the context so admits) any item or
part thereof.

SECTION 2. Grant of Security Interest. As collateral security for all of the
Obligations referred to below, each Grantor hereby pledges and assigns to the
Collateral Agent for the benefit of the Secured Parties, and grants to the
Collateral Agent for the benefit of the Secured Parties a continuing security
interest in, all personal property of each Grantor, wherever located and whether
now or hereafter existing and whether now owned or hereafter acquired, of every
kind and description, tangible or intangible (collectively, the “Collateral”),
including, without limitation, the following:

(a) all Accounts; (b) all Chattel Paper (whether tangible or electronic);
(c) the Commercial Tort Claims specified on Part D of Schedule I hereto; (d) all
Deposit Accounts, all cash and other property from time to time deposited
therein and the monies and property in the possession or under the control of
the Secured Parties or any affiliate, representative, agent or correspondent of
any Secured Party; (e) all Documents; (f) all Equipment; (g) all Fixtures;
(h) all General Intangibles (including, without limitation, all Payment
Intangibles); (i) all Goods; (j) all Instruments (including, without limitation,
Promissory Notes and each certificated Security); (k) all Inventory; (l) all
Investment Property; (m) all Copyrights, Patents and Trademarks, and all
Licenses; (n) all Letter-of-Credit Rights; (o) all Supporting Obligations;
(p) all other tangible and intangible personal property of each Grantor (whether
or not subject to the Uniform Commercial Code), including, without limitation,
all bank and other accounts and all cash and all investments therein, all
proceeds, products, offspring, accessions, rents, profits, income, benefits,
substitutions and replacements of and to any of the property of any Grantor
described in the preceding clauses of this Section 2 (including, without
limitation, any proceeds of insurance thereon and all causes of action, claims
and warranties now or hereafter held by each Grantor in respect of any of the
items listed above), and all books, correspondence, files and other Records,
including, without limitation, all tapes, desks, cards, Software, data and
computer programs in the possession or under the control of any Grantor or any
other Person from time to time acting for any Grantor, in each case, to the
extent of such Grantors rights therein, that at any time evidence or contain
information relating to any of the property described in the preceding clauses
of this Section 2 or are otherwise necessary or helpful in the collection or
realization thereof; and (q) all Proceeds, including all Cash Proceeds and
Noncash Proceeds, and products of any and all of the foregoing Collateral; in
each case howsoever any Grantor’s interest therein may arise or appear (whether
by ownership, security interest, claim or otherwise).

 

-5-



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the term “Collateral” shall not
include: (a) the Capital Stock of any Subsidiary to the extent Rule 3-16 of
Regulation S-X (or any other law, rule or regulation) would require separate
financial statements of such Subsidiary to be filed with the SEC (or any other
governmental agency) due to the fact that such Capital Stock secures the Notes
subject to Section 10.06(b) of the Indenture; (b) in the case of a Subsidiary
organized under the laws of a jurisdiction other than the United States, any of
the states thereof or the District of Columbia (a “Foreign Subsidiary”), more
than up to 66  2/3% (or such greater percentage that, due to a change in
applicable law after the date hereof, (i) would not cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (ii) would not cause any material adverse
tax consequences) of the issued and outstanding shares of Capital Stock entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)), (c) ULC
Shares, (d) any lease, license, contract or agreement to which any Grantor is a
party, and any of its rights or interest thereunder, if and to the extent that a
security interest is prohibited by or in violation of (i) any law, rule or
regulation applicable to such Grantors, or (ii) the terms of any such lease,
license contract, or agreement (unless any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code (or any successor provisions or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided, however, that the Collateral shall include (and
such security interest shall attach) immediately at such time as the contractual
or legal prohibition shall no longer be applicable and to the extent severable,
shall attach immediately to any portion of such lease, license, contract or
agreement not subject to the prohibitions specified in (i) or (ii) above;
provided further that the exclusions referred to in clause (d) of this section
shall not include any proceeds of any such lease, license, contract or
agreement, (e) any “intent-to-use” application for trademark or service mark
registration filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051,
prior to the filing under Section 1(c) or Section 1(d) of the Lanham Act of a
“Statement of Use” or an “Amendment to Alleged Use” with respect thereto, solely
to the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein prior to such filing would impair the
validity or enforceability of any registration that issues from such
intent-to-use trademark or service mark application under applicable federal
law, or (f) any property located outside the United States (other than shares of
Capital Stock of Foreign Subsidiaries of any Grantor organized or formed in the
United States or Canada).

The Grantors agree that the pledge of the shares of Capital Stock acquired by a
Grantor of any and all Persons now or hereafter existing who is a Foreign
Subsidiary may be supplemented by one or more separate pledge agreements, deeds
of pledge, share charges, or other similar agreements or instruments, executed
and delivered by the relevant Grantors in favor of the Collateral Agent, which
pledge agreements will provide for the pledge of such shares of Capital Stock in
accordance with the laws of the applicable foreign jurisdiction. With respect to
such shares of Capital Stock, the Collateral Agent may, at any time and from
time to time, in its reasonable discretion, take actions in such foreign
jurisdictions that will result in the perfection of the Lien created in such
shares of Capital Stock.

Each Canadian Grantor agrees that value has been given, that such Grantor and
the Collateral Agent have not agreed to postpone the time for attachment of the
security interest granted hereunder and that such security interest is intended
to attach, as to all of the Collateral

 

-6-



--------------------------------------------------------------------------------

in which such Grantor now has rights, when such Grantor executes this Security
Agreement and, as to all Collateral in which such Grantor only has rights after
the execution of this Security Agreement, when such Grantor first has such
rights. For certainty, each Canadian Grantor confirms and agrees that the
security interest granted hereunder is intended to attach to all present and
future Collateral of such Grantor and each successor of such Grantor.

SECTION 3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (collectively, the
“Obligations”):

(a) (i) the payment by the Grantors, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Indenture, the Notes and
the other Transaction Documents, including, without limitation, (A) all
principal of and interest on the Notes (including, without limitation, all
interest that accrues after the commencement of any Insolvency Proceeding of any
Grantor, whether or not the payment of such interest is unenforceable or is not
allowable due to the existence of such Insolvency Proceeding), and (B) all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under any of the Transaction Documents; and

(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents, including without limitation, with respect to any obligations of any
Grantor to make an offer to purchase Notes.

SECTION 4. Representations and Warranties. Each Grantor represents and warrants
as of the date of this Agreement as follows:

(a) Part A of Schedule I hereto sets forth (i) the exact legal name of each
Grantor, (ii) the jurisdiction of incorporation, organization or formation and
the organizational identification number of each Grantor in such jurisdiction,
and (iii) all names (including trade names and similar appellations) presently
used by each Grantor or any of its divisions or other business units, and
(iv) all names (including former legal names and trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units during the past five years.

(b) There is no pending or to such Grantor’s best knowledge, threatened action,
suit, proceeding or claim affecting any Guarantor before any Governmental
Authority or any arbitrator, or any order, judgment or award issued by any
Governmental Authority or arbitrator, in each case, that may adversely affect
the grant by any Grantor, or the perfection, of the security interest purported
to be created hereby in the Collateral, or the exercise by the Collateral Agent
of any of its rights or remedies hereunder.

(c) All Federal, state and local tax returns and other reports required by
applicable law to be filed by any Grantor have been filed, or extensions have
been obtained except where the failure to make such filing or obtain such
extension would not have a Material Adverse Effect, and all taxes, assessments
and other governmental charges imposed upon any Grantor or

 

-7-



--------------------------------------------------------------------------------

any property of any Grantor (including, without limitation, all federal income
and social security taxes on employees’ wages) and which have become due and
payable on or prior to the date hereof have been paid, except for any de minimus
amounts in respect of taxes, assessments and other governmental charges, where
such nonpayment would not have a Material Adverse Effect, and except to the
extent contested in good faith by proper proceedings which stay the imposition
of any penalty, fine or Lien resulting from the non-payment thereof and with
respect to which adequate reserves have been set aside for the payment thereof
in accordance with generally accepted accounting principles consistently applied
(“GAAP”).

(d) All Equipment, Fixtures, Goods and Inventory of each Grantor now existing
are, and all Equipment, Fixtures, Goods and Inventory, of each Grantor hereafter
existing (in each case, other than (i) any Equipment, Goods and Inventory in
transit or in the possession of third parties for repair, assembly or
refurbishment or deliverables in the possession of salespeople, and (ii) any
Equipment, Goods or Inventory having a value of less than $250,000 individually
or $1,000,000 in the aggregate) will be, located and/or based at the addresses
specified therefor in Part B of Schedule I hereto (it being understood that at
any one time no more than $1,000,000 of Equipment, Goods or Inventory shall be
at a location other than as set forth on Part B of Schedule I hereto as the same
may be supplemented in accordance with the terms hereof), except that each
Grantor will give the Collateral Agent written notice of any change in the
location of any such Collateral within 20 days of such change, other than to
locations set forth on Part B of Schedule I hereto (or a new Part B of Schedule
I delivered by the Grantors to the Collateral Agent from time to time). Each
Grantor’s chief place of business and chief executive office, the place where
each Grantor keeps its Records concerning Accounts and all originals of all
Chattel Paper are located at the addresses specified therefor in Part B of
Schedule I hereto. Part B of Schedule I hereto sets forth each location
previously maintained by any Grantor during the past four months for any of the
purposes listed in this clause (d) above. None of the Accounts is evidenced by
Promissory Notes or other Instruments. Set forth in Part E of Schedule I hereto
is a complete and accurate list, as of the date of this Agreement, of (i) each
Promissory Note, Security, Chattel Paper, letter of credit and other Instrument
owned by each Grantor (other than Promissory Notes, Securities, Chattel Paper,
letters of credit or Instruments which have a stated amount or fair market value
of less than $100,000 individually or $500,000 in the aggregate) and (ii) each
Deposit Account, Securities Account and Commodities Account of each Grantor,
together with the name and address of each institution at which each such
account is maintained, the account number for each such account and a
description of the purpose of each such account.

(e) Each Grantor has delivered or otherwise made available to the Collateral
Agent complete and correct copies of each material License described in Part F
of Schedule I hereto, including all schedules and exhibits thereto, which
represents all of the material Licenses existing on the date of this Agreement.
Each such License sets forth the entire agreement and understanding of the
parties thereto relating to the subject matter thereof, and there are no other
agreements, arrangements or understandings, written or oral, relating to the
matters covered thereby or the rights of such Grantor or any of its affiliates
in respect thereof. Each material License now existing is, and any material
License entered into in the future will be, the legal, valid and binding
obligation of the parties thereto, enforceable against such parties in
accordance with its terms, subject to the limitations on enforceability in
connection with bankruptcy, receivership and similar proceedings. No default
under any material License by any such party has occurred, nor does any defense,
offset, deduction or counterclaim exist thereunder in favor of any such party.

 

-8-



--------------------------------------------------------------------------------

Except as permitted by the Indenture, each Grantor owns and controls, or
otherwise possesses adequate rights to use, all material Intellectual Property,
which constitutes the only Intellectual Property used to conduct its business in
substantially the same manner as conducted as of the date hereof. Part F of
Schedule I hereto sets forth a true and complete list of all Registered
Copyrights, Registered Patents, Registered Trademarks and material Licenses
owned or used by each Grantor as of the date hereof. No Grantor has any material
Trade Secrets. If any Grantor develops material Trade Secrets after the date
hereof, the Grantor shall describe such Trade Secrets sufficiently so as to
clearly identify them. If such identification or description would be impossible
without making a public disclosure of such Trade Secrets, the Grantor shall
notify the Trustee and the Company and the Noteholders agree to use their best
efforts to identify the Trade Secrets sufficiently in order to create a security
interest in such Trade Secrets without making a public disclosure of the Trade
Secret information.

(f) To the best knowledge of each Grantor, no Grantor derives revenues from
Copyrights that are not registered with the United States Copyright Office,
except as set forth in Part G of Schedule I. To the best knowledge of each
Grantor, all such material Intellectual Property of each Grantor is subsisting
and in full force and effect, has not been adjudged invalid or unenforceable, is
valid and enforceable and has not been abandoned in whole or in part. Except as
set forth in Part H of Schedule I, no Intellectual Property (except for
Intellectual Property having a de minimus value) is the subject of any licensing
or franchising agreement. Each Grantor has no knowledge of any conflict with the
rights of others to any Intellectual Property (except for Intellectual Property
having a de minimus value) and, to the best knowledge of each Grantor, each
Grantor is not now infringing or in conflict with any such rights of others in
any material respect, and to the best knowledge of each Grantor, no other Person
is now infringing or in conflict in any material respect with any such
properties, assets and rights owned or used by each Grantor. No Grantor has
received any written notice that it is violating or has violated the trademarks,
patents, copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, rights of publicity or other intellectual
property rights of any third party.

(g) Except as permitted by the Indenture, each Grantor is and will be at all
times the sole and exclusive owner of, or otherwise has and will have adequate
rights in, the Collateral free and clear of any Liens, except for Permitted
Liens. No effective financing statement or other instrument similar in effect
covering all or any part of the Collateral is on file in any recording or filing
office, except such as may have been filed in favor of the Secured Parties
relating to this Agreement or the other Security Documents or in favor of the
holders of Permitted Liens with respect to such Permitted Liens.

(h) The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene in any material respect any law or any contractual
restriction binding on or otherwise affecting each Grantor or any of its
properties and will not result in or require the creation of any Lien, upon or
with respect to any of its properties.

 

-9-



--------------------------------------------------------------------------------

(i) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or other regulatory body, is required for
(i) the grant by each Grantor, or the perfection, of the security interest
purported to be created hereby in the Collateral, or (ii) the exercise by the
Collateral Agent of any of its rights and remedies hereunder, except (except
(A) for the filing under the PPSA, the Uniform Commercial Code, or Articles 8 or
9 of the Uniform Commercial Code as in effect in the applicable jurisdiction (if
such jurisdiction is any state of the United States other than New York) of the
financing statements described in Part C of Schedule I hereto (or a new Part C
of Schedule I delivered by the Grantors to the Collateral Agent from time to
time), all of which financing statements have been duly filed and are in full
force and effect or will be duly filed and in full force and effect, (B) with
respect to Deposit Accounts, and all cash and other property from time to time
deposited therein, or Commodity Contracts for the execution of a control
agreement with the depository institution or commodity intermediary with which
such account is maintained, each as provided in Section 5(i), (C) with respect
to the perfection of the security interest created hereby in the Intellectual
Property and Licenses, for the recording of the appropriate Assignment for
Security, substantially in the form of Exhibit A hereto in the applicable
Intellectual Property Office, (D) with respect to the perfection of the security
interest created hereby in Titled Collateral, for the submission of an
appropriate application requesting that the Lien of the Collateral Agent be
noted on the Certificate of Title or certificate of ownership, completed and
authenticated by the applicable Grantor, together with the Certificate of Title
or certificate of ownership, with respect to such Titled Collateral, to the
appropriate Governmental Authority, (E) with respect to the perfection of the
security interest created hereby in any Letter-of-Credit Rights, for the consent
of the issuer of the applicable letter of credit to the assignment of proceeds
as provided in the Uniform Commercial Code as in effect in the applicable
jurisdiction, (F) with respect to any action that may be necessary to obtain
control of Collateral constituting Deposit Accounts, Commodity Contracts,
Electronic Chattel Paper, Investment Property or Letter-of-Credit Rights, the
taking of such actions, and (G) the Collateral Agent having possession of all
Documents, Chattel Paper, Instruments and cash constituting Collateral
(subclauses (A), (B), (C), (D), (E), (F) and (G), each a “Perfection
Requirement” and collectively, the “Perfection Requirements”).

(j) This Agreement creates in favor of the Collateral Agent for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral, as security for the Obligations. The Perfection Requirements result
in the perfection of such security interests. Such security interests are, or in
the case of Collateral in which each Grantor obtains rights after the date
hereof, will be, perfected, first priority security interests, subject only to
Permitted Liens (as defined under the Indenture) and the Perfection
Requirements. Such recordings and filings and all other action necessary to
perfect and protect such security interest have been duly taken or will be taken
pursuant to Section 5(n), and, in the case of Collateral in which each Grantor
obtains rights after the date hereof, will be duly taken, except for the
Collateral Agent’s having possession of all Documents, Chattel Paper,
Instruments and cash constituting Collateral after the date hereof and the other
actions, filings and recordations described above, including the Perfection
Requirements.

(k) As of the date hereof, no Grantor holds any Commercial Tort Claims or has
knowledge of any pending Commercial Tort Claims, except for such Commercial Tort
Claims described in Part D of Schedule I hereto.

 

-10-



--------------------------------------------------------------------------------

(l) No Grantor owns any ULC Shares.

(m) Part I of Schedule I hereto sets forth for each Grantor a complete and
accurate list, as of the date of this Agreement, of (i) all real property owned
or leased by such Grantor, (ii) if such property is leased, the landlord and the
term of the lease, and (iii) if such property is held in fee, the holder of any
lien on such real property.

SECTION 5. Covenants as to the Collateral. So long as any of the Obligations
shall remain outstanding:

(a) Further Assurances. Each Grantor will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action as necessary or that the Collateral Agent may
reasonably request in order to: (i) perfect and protect the security interest
purported to be created hereby; (ii) enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder in respect of the Collateral; or
(iii) otherwise effect the purposes of this Agreement, including, without
limitation: (A) marking conspicuously all Chattel Paper and each material
License, indicating that such Chattel Paper, License or Collateral is subject to
the security interest created hereby, (B) delivering and pledging to the
Collateral Agent each Promissory Note, Security, Chattel Paper or other
Instrument, now or hereafter owned by any Grantor, duly endorsed and accompanied
by executed instruments of transfer or assignment, provided, however, that such
delivery and pledge requirement shall not apply to any Promissory Note,
Security, Chattel Paper or other Instrument having a face amount of less than
$100,000 individually or $500,000 in the aggregate, (C) executing and filing (to
the extent, if any, that any Grantor’s signature is required thereon) or
authenticating the filing of, such financing or continuation statements, or
amendments thereto, as may be necessary or that the Collateral Agent may
reasonably request in order to perfect and preserve the security interest
purported to be created hereby, (D) furnishing to the Collateral Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral in each case
as the Collateral Agent may reasonably request, all in reasonable detail, (E) if
any Collateral in excess of $250,000 individually or $1,000,000 in the aggregate
shall be in the possession of a third party (it being understood that at any one
time no more than $1,000,000 of Collateral shall be at a location other than as
set forth on Schedule I hereto as the same may be supplemented in accordance
with the terms hereof), notifying such Person of the Collateral Agent’s security
interest created hereby and obtaining a written acknowledgment from such Person
that such Person holds possession of the Collateral for the benefit of the
Collateral Agent, (F) if at any time after the date hereof, any Grantor acquires
or holds any Commercial Tort Claim in excess of $100,000 individually or
$500,000 in the aggregate, promptly notifying the Collateral Agent in a writing
signed by such Grantor setting forth a brief description of such Commercial Tort
Claim and granting to the Collateral Agent a security interest therein and in
the proceeds thereof, which writing shall incorporate the provisions hereof,
(G) upon the acquisition after the date hereof by any Grantor of any motor
vehicle or other Equipment subject to a certificate of title or ownership (other
than a Motor Vehicle or Equipment that is subject to a purchase money security
interest), causing the Collateral Agent to be listed as the lienholder on such
certificate of title or ownership and delivering evidence of the same to the
Collateral Agent in accordance with Section 5(j) hereof; and (H) taking all
actions required by any earlier versions of the Uniform Commercial Code or by
other law, as applicable, in any relevant Uniform Commercial Code jurisdiction,
or

 

-11-



--------------------------------------------------------------------------------

by other law as applicable in any foreign jurisdiction. No Grantor shall acquire
or shall move to a location outside of the United States any assets that
currently are or typically would be acquired and held in the United States.

(b) Location of Equipment and Inventory. Other than any Inventory, or Equipment
in transit (or, in the case of Grantors’ motor vehicles, being used in the
ordinary course), or in the possession of third parties for repair, assembly or
refurbishment, each Grantor will keep the Equipment and Inventory (i) at the
locations specified therefor on Part B of Schedule I hereto, or (ii) at such
other locations set forth on Part B of Schedule I hereto (or a new Part B of
Schedule I delivered by the Grantors to Collateral Agent from time to time), or
(iii) at such other locations in the United States, provided that within 20 days
following the relocation of Equipment or Inventory to such other location or the
acquisition of Equipment or Inventory, such Grantor shall deliver to the
Collateral Agent a new Part B of Schedule I indicating such new locations.

(c) Condition of Equipment. Each Grantor will maintain or cause the Equipment
(necessary or useful to its business) to be maintained and preserved in good
condition, repair and working order, ordinary wear and tear excepted, and will
forthwith, or in the case of any loss or damage to any Equipment of any Grantor
within a commercially reasonable time after the occurrence thereof, make or
cause to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable, consistent with past practice, or
which the Collateral Agent may request to such end. Any Grantor will promptly
furnish to the Collateral Agent a statement describing in reasonable detail any
such loss or damage in excess of $250,000 per occurrence to any Equipment.

(d) Taxes, Etc. Each Grantor agrees to pay promptly when due all property and
other taxes, assessments and governmental charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP have been set aside for the
payment thereof.

(e) Insurance.

(i) Each Grantor will, at its own expense, maintain insurance (including,
without limitation, commercial general liability and property insurance) in such
amounts, against such risks, in such form and with responsible and reputable
insurance companies or associations as is required by any Governmental Authority
having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event, in amount, adequacy and scope reasonably
satisfactory to the Collateral Agent. Each such policy for liability insurance
shall provide for all losses to be paid on behalf of the Collateral Agent and
any Grantor as their respective interests may appear, and each policy for
property damage insurance shall provide for all losses to be adjusted with, and
paid directly to, the Collateral Agent. Each such policy shall (A) name the
Collateral Agent as an additional insured party thereunder (without any
representation or warranty by or obligation upon the Collateral Agent) as their
interests may

 

-12-



--------------------------------------------------------------------------------

appear, (B) contain an agreement by the insurer that any loss thereunder shall
be payable to the Collateral Agent on its own account notwithstanding any
action, inaction or breach of representation or warranty, or endorsement by any
Grantor (or as specified in such insurer’s standard “acord” or other similar
form), (C) provide that there shall be no recourse against the Collateral Agent
for payment of premiums or other amounts with respect thereto, and (D) provide
that at least 30 days’ prior written notice of cancellation, lapse, expiration
or other adverse change shall be given to the Collateral Agent by the insurer.
Any Grantor will deliver to the Collateral Agent original or duplicate policies
of such insurance and a report of a reputable insurance broker with respect to
such insurance. Any Grantor will also execute and deliver instruments of
assignment of such insurance policies and cause the respective insurers to
acknowledge notice of such assignment.

(ii) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 5(e) may be paid directly to the Person who shall have
incurred liability covered by such insurance. So long as no Default or Event of
Default has occurred and is continuing, to the extent any proceeds of insurance
maintained by any Grantor pursuant to this Section 5(e) are paid to the
Collateral Agent but another Security Document (as defined in the Indenture)
permits the use of such funds by the Grantor, such proceeds shall be remitted to
such Grantor by the Collateral Agent for use in the manner described in such
Security Document. Upon the occurrence and during the continuance of any Default
or Event of Default, any proceeds of insurance maintained by any Grantor
pursuant to this Section 5(e) shall be paid to the Collateral Agent, and, the
Collateral Agent, may, at its option, require any Grantor to make or cause to be
made the necessary repairs to or replacements, and any proceeds of insurance
maintained by any Grantor and in possession of the Collateral Agent pursuant to
this Section 5(e) shall be paid by the Collateral Agent to any Grantor as
reimbursement for the costs of such repairs or replacements.

(f) Provisions Concerning the Accounts and the Licenses.

(i) Each Grantor will (A) give the Collateral Agent at least 30 days’ prior
written notice of any change in such Grantor’s name (including, for certainty,
the adoption of any French form of name by a Canadian Grantor), identity or
organizational structure, (B) maintain its jurisdiction of incorporation,
organization or formation as set forth in Part A of Schedule I hereto,
(C) immediately notify the Collateral Agent upon obtaining an organizational
identification number, if on the date hereof such Grantor did not have such
identification number, and (D) keep adequate records concerning the Accounts and
Chattel Paper.

(ii) Each Grantor will, except as otherwise provided in this subsection (f),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts. In connection with such collections, any Grantor may (and, at the
Collateral Agent’s direction, will) take such action as any Grantor or the
Collateral Agent may deem necessary or advisable to enforce collection or
performance of the Accounts; provided, however, that the Collateral Agent shall
have the right at any time, upon the occurrence and during the continuance of an
Event of Default, to notify the account debtors or obligors under any Accounts
of the assignment of such Accounts to the Collateral Agent and to direct such
account debtors or obligors to make payment of all amounts due or to become due
to any Grantor thereunder directly to the Collateral Agent or its designated
agent and, upon such notification and at the

 

-13-



--------------------------------------------------------------------------------

expense of any Grantor and to the extent permitted by law, to enforce collection
of any such Accounts and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as any Grantor might have
done. After receipt by any Grantor of a notice from the Collateral Agent that
the Collateral Agent has notified, intends to notify, or has enforced or intends
to enforce any Grantor’s rights against the account debtors or obligors under
any Accounts as referred to in the proviso to the immediately preceding
sentence, (A) all amounts and proceeds (including Instruments) received by any
Grantor in respect of the Accounts shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of any
Grantor and shall be forthwith paid over to the Collateral Agent in the same
form as so received (with any necessary endorsement) to be applied as specified
in Section 7(b) hereof, and (B) no Grantor will adjust, settle or compromise the
amount or payment of any Account or release wholly or partly any account debtor
or obligor thereof or allow any credit or discount thereon. In addition, upon
the occurrence and during the continuance of an Event of Default, the Collateral
Agent may (in its sole and absolute discretion) direct any or all of the banks
and financial institutions with which any Grantor either maintains a Deposit
Account or a lockbox or deposits the proceeds of any Accounts to send
immediately to the Collateral Agent by wire transfer (to such account as the
Collateral Agent shall specify, or in such other manner as the Collateral Agent
shall direct) all or a portion of such securities, cash, investments and other
items held by such institution. Any such securities, cash, investments and other
items so received by the Collateral Agent shall be applied as specified in
accordance with Section 7(b) hereof.

(iii) Upon the occurrence and during the continuance of any breach or default
under any material License referred to in Part F of Schedule I hereto by any
party thereto other than any Grantor, each Grantor party thereto will, promptly
after obtaining knowledge thereof, give the Collateral Agent written notice of
the nature and duration thereof, specifying what action, if any, it has taken
and proposes to take with respect thereto and thereafter will take reasonable
steps to protect and preserve its rights and remedies in respect of such breach
or default, or will obtain or acquire an appropriate substitute License.

(iv) Each Grantor will, at its expense, promptly deliver to the Collateral Agent
a copy of each notice or other communication received by it by which any other
party to any material License referred to in Part F of Schedule I hereto
purports to exercise any of its rights or affect any of its obligations
thereunder, together with a copy of any reply by such Grantor thereto.

(v) Each Grantor will exercise promptly and diligently each and every right
which it may have under each material License (other than any right of
termination) and will duly perform and observe in all respects all of its
obligations under each material License and will, except as permitted by the
Indenture, take all action reasonably necessary to maintain such Licenses in
full force and effect. Except as permitted by the Indenture, no Grantor will,
cancel, terminate, amend or otherwise modify in any respect, or waive any
provision of, any material License referred to in Part F of Schedule I hereto.

(vi) Notwithstanding anything to the contrary contained in any other provision
of this Security Agreement, if any Grantor cannot lawfully grant the security
interest contemplated hereby in any General Intangibles, Intellectual Property
or Licenses or any rights

 

-14-



--------------------------------------------------------------------------------

related thereto (each, an “Operating Right”) because the terms of such Operating
Right prohibit the creation of the security interest contemplated hereby
therein, the Operating Right requires the consent of any Person which has not
been obtained or the grant of the security interest contemplated hereby therein
would contravene or is void under any applicable statute or regulation, that
Operating Right shall not, to the extent it would be illegal, void or result in
a material loss and expense to such Grantor (each, a “Prescribed Operating
Right”), be subject to the security interest contemplated hereby (save to the
extent provided below) unless and until such agreements, consents, waivers and
approvals as may be required to avoid such illegality, voidness or material loss
and expense have been obtained (“Required Approvals”). The security interest
contemplated hereby shall nonetheless immediately attach to any rights of such
Grantor arising under, by reason of, or otherwise in respect of such Prescribed
Operating Right, such as the right to receive payments thereunder and all
Proceeds thereof (“Related Rights”), to the extent and at the time such
attachment to the Related Rights (i) is not illegal, void and would not result
in a material loss and expense to such Grantor or (ii) in the case of Accounts,
such prohibition or restriction is not enforceable against third parties such as
the Collateral Agent.

(vii) To the extent not prohibited by applicable statute or regulation, each
Grantor will hold in trust for the Collateral Agent on behalf of and for the
rateable benefit of the Secured Parties, and provide the Secured Parties with
the benefits of, each Prescribed Operating Right and following the occurrence of
an Event of Default and while it is continuing, will enforce all Prescribed
Operating Rights at the direction of the Collateral Agent or at the direction of
such other Person (including any purchaser of Collateral from the Collateral
Agent or any Receiver) as the Collateral Agent may designate, provided that
until the security interest contemplated hereby becomes enforceable, such
Grantor shall, to the extent permitted by the Indenture, be entitled to receive
all Proceeds relating to the Prescribed Operating Rights, subject to the
security interest contemplated hereby.

(viii) Upon request from the Collateral Agent from time to time, each Grantor
shall use commercially reasonable efforts to obtain such Required Approvals as
the Collateral Agent shall specify as soon as reasonably practicable.

(ix) None of the Collateral of any Canadian Grantor shall include Consumer Goods
(as such term is defined in the PPSA).

(g) Transfers and Other Liens.

(i) No Grantor will sell, assign (by operation of law or otherwise), lease,
license, exchange or otherwise transfer or dispose of any of the Collateral,
except (A) Inventory in the ordinary course of business, (B) worn out or
obsolete assets, not necessary to the business, and (C) otherwise as permitted
pursuant to the terms of the Indenture.

(ii) No Grantor will create, suffer to exist or grant any Lien upon or with
respect to any Collateral other than a Permitted Lien.

(h) Intellectual Property.

(i) If applicable, any Grantor shall, upon the Collateral Agent’s written
request, duly execute and deliver the applicable Assignment for Security in the
form attached

 

-15-



--------------------------------------------------------------------------------

hereto as Exhibit A. Each Grantor (either itself or through licensees) will, and
will cause each licensee thereof to, take all action necessary to maintain all
of the material Intellectual Property in full force and effect, including,
without limitation, using the proper statutory notices and markings and using
the Trademarks on each applicable trademark class of goods in order to so
maintain the Trademarks in full force and free from any claim of abandonment for
non-use, and each Grantor will not (nor permit any licensee thereof to) do any
act or knowingly omit to do any act whereby any material Intellectual Property
may become invalidated; provided, however, that so long as no Event of Default
has occurred and is continuing, no Grantor shall have an obligation to use or to
maintain any Intellectual Property (A) that relates solely to any product or
work, that has been, or is in the process of being, discontinued, abandoned or
terminated, (B) that is being replaced with Intellectual Property substantially
similar to the Intellectual Property that may be abandoned or otherwise become
invalid, so long as the failure to use or maintain such Intellectual Property
does not materially adversely affect the validity of such replacement
Intellectual Property and so long as such replacement Intellectual Property is
subject to the Lien created by this Agreement or (C) that is substantially the
same as another Intellectual Property that is in full force, so long the failure
to use or maintain such Intellectual Property does not materially adversely
affect the validity of such replacement Intellectual Property and so long as
such other Intellectual Property is subject to the Lien and security interest
created by this Agreement. Each Grantor will cause to be taken all commercially
reasonable and necessary steps in any proceeding before each applicable
Intellectual Property Office to maintain each registration or application for
registration of the material Intellectual Property (for the avoidance of doubt,
other than any Intellectual Property described in the proviso to the immediately
preceding sentence), including, without limitation, filing of renewals,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings and payment of maintenance fees, filing fees, taxes
or other governmental fees. If any Intellectual Property (other than
Intellectual Property described in the proviso to the first sentence of
subsection (i) of this clause (h)) is infringed, misappropriated, diluted or
otherwise violated in any material respect by a third party, each Grantor shall
(x) upon learning of such infringement, misappropriation, dilution or other
violation, promptly notify the Collateral Agent and (y) to the extent any
Grantor shall deem commercially reasonable and appropriate under the
circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as such Grantor shall deem appropriate
under the circumstances to protect such Intellectual Property. Each Grantor
shall furnish to the Collateral Agent from time to time upon its request
statements and schedules further identifying and describing the Registered
Intellectual Property, material Trade Secrets and material Licenses and such
other reports in connection with the Registered Intellectual Property, material
Trade Secrets and material Licenses, all in reasonable detail, following receipt
by the Collateral Agent of any such statements, schedules or reports, each
Grantor shall modify this Agreement by amending Parts F, G and H of Schedule I
hereto, as the case may be, to include any Registered Intellectual Property,
material Trade Secret and material License, as the case may be, which becomes
part of the Collateral under this Agreement and shall execute and authenticate
such documents and do such acts as shall be necessary or, in the reasonable
judgment of the Collateral Agent, desirable to subject such Intellectual
Property and material Licenses to the Lien and security interest created by this
Agreement. Notwithstanding anything herein to the contrary, upon the occurrence
and during the continuance of an Event of Default, no

 

-16-



--------------------------------------------------------------------------------

Grantor may abandon or otherwise permit any Intellectual Property to become
invalid without the prior written consent of the Collateral Agent, and if any
Intellectual Property is infringed, misappropriated, diluted or otherwise
violated in any material respect by a third party, each Grantor will take such
action as necessary or as the Collateral Agent shall deem appropriate under the
circumstances to protect such Intellectual Property.

(ii) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Trademark or Copyright or the issuance of any Patent with any Intellectual
Property Office, or in any similar office or agency of the United States unless
it gives the Collateral Agent written notice within thirty (30) days of such
filing. Any Grantor shall execute, authenticate and deliver any and all
assignments, agreements, instruments, documents and papers necessary to evidence
the Collateral Agent’s security interest hereunder in such Intellectual Property
and the General Intangibles of any Grantor relating thereto or represented
thereby, and each Grantor hereby appoints the Collateral Agent its
attorney-in-fact to execute and/or authenticate and file all such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed, and such power (being coupled with an interest) shall be irrevocable
until the indefeasible payment in full in cash of all of the Obligations in
full.

(i) Deposit, Commodities and Securities Accounts. Each Grantor shall cause each
bank and other financial institution with an account referred to in Part E of
Schedule I hereto to execute and deliver to the Collateral Agent a control
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, duly executed by each Grantor and such bank or financial institution, or
enter into other arrangements in form and substance satisfactory to the
Collateral Agent, pursuant to which such institution shall irrevocably agree,
inter alia, that (i) it will comply at any time with the instructions originated
by the Collateral Agent to such bank or financial institution directing the
disposition of cash, Commodity Contracts, securities, Investment Property and
other items from time to time credited to such account, without further consent
of each Grantor, which instructions the Collateral Agent will not give to such
bank or other financial institution in the absence of a continuing Event of
Default, (ii) all Commodity Contracts, securities, Investment Property and other
items of each Grantor deposited with such institution shall be subject to a
perfected, first priority security interest in favor of the Collateral Agent,
(iii) any right of set off (other than recoupment of standard fees), banker’s
Lien or other similar Lien, security interest or encumbrance shall be fully
waived as against the Collateral Agent, and (iv) upon receipt of written notice
from the Collateral Agent during the continuance of an Event of Default, such
bank or financial institution shall immediately send to the Collateral Agent by
wire transfer (to such account as the Collateral Agent shall specify, or in such
other manner as the Collateral Agent shall direct) all such cash, the value of
any Commodity Contracts, securities, Investment Property and other items held by
it. Without the prior written consent of the Collateral Agent, each Grantor
shall not make or maintain any Deposit Account, Commodity Account or Securities
Account except for the accounts set forth in Part E of Schedule I hereto. The
provisions of this paragraph 5(i) shall not apply to (i) Deposit Accounts for
which the Collateral Agent is the depositary (ii) Deposit Accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of each Grantor’s salaried or hourly employees
and (iii) Deposit Accounts which individually and in the aggregate, have an
average monthly balance of $10,000 or less.

 

-17-



--------------------------------------------------------------------------------

(j) Motor Vehicles. With respect to any motor vehicles in excess of $100,000
individually or $500,000 in the aggregate which are covered by a certificate of
title under a statute which requires indication of a security interest on such
certificate as a condition of perfection thereof:

(i) Each Grantor shall deliver to the Collateral Agent originals of the
certificates of title or ownership for all such motor vehicles owned by it with
the Collateral Agent listed as lienholder, for the benefit of the Secured
Parties.

(ii) Each Grantor hereby appoints the Collateral Agent as its attorney-in-fact,
effective the date hereof and terminating upon the termination of this
Agreement, for the purpose of (A) executing on behalf of such Grantor title or
ownership applications for filing with appropriate state agencies to enable such
motor vehicles now owned or hereafter acquired by such Grantor to be retitled
and the Collateral Agent listed as lienholder thereof, (B) filing such
applications with such state agencies, and (C) executing such other documents
and instruments on behalf of, and taking such other action in the name of, such
Grantor as necessary or as the Collateral Agent may deem necessary or advisable
to accomplish the purposes hereof (including, without limitation, for the
purpose of creating in favor of the Collateral Agent a perfected Lien on such
motor vehicles and exercising the rights and remedies of the Collateral Agent
hereunder). This appointment as attorney-in-fact is coupled with an interest and
is irrevocable until all of the Obligations are indefeasibly paid in full in
cash.

(iii) So long as no Event of Default shall have occurred and be continuing, upon
the request of any Grantor, the Collateral Agent shall execute and deliver to
any Grantor such instruments as any Grantor shall reasonably request or as
otherwise provided for in the Indenture to remove the notation of the Collateral
Agent as lienholder on any certificate of title for any motor vehicle; provided,
however, that any such instruments shall be delivered, and the release
effective, only upon receipt by the Collateral Agent of a certificate from any
Grantor stating that such motor vehicle is to be sold or has suffered a casualty
loss (with title thereto in such case passing to the casualty insurance company
therefor in settlement of the claim for such loss) and the amount that any
Grantor will receive as sale proceeds or insurance proceeds.

(k) Control. Each Grantor hereby agrees to take any or all action that may be
necessary or that the Collateral Agent may reasonably request in order for the
Collateral Agent to obtain control in accordance with Sections 9-105, 9-106 and
9-107 of the Uniform Commercial Code with respect to the following Collateral
(other than any Electronic Chattel Paper, Investment Property and Letter of
Credit Rights having a value of less than, or having funds or other assets
credited thereto with a value of less than, $100,000 individually or $500,000 in
the aggregate): (i) Electronic Chattel Paper, (ii) Investment Property, and
(iii) Letter-of-Credit Rights.

(l) Inspection and Reporting. Each Grantor shall permit the Collateral Agent, or
any agent or representatives thereof or such professionals or other Persons as
the Collateral Agent may designate, during normal business hours, upon
reasonable request and after reasonable prior notice, in the absence of an Event
of Default and not more than once a year in the absence of an Event of Default,
(i) to examine and make copies of and abstracts from any

 

-18-



--------------------------------------------------------------------------------

Grantor’s records and books of account, (ii) to visit and inspect its
properties, (iii) to verify materials, leases, Instruments, Accounts, Inventory
and other assets of any Grantor from time to time, (iii) to conduct audits,
physical counts, appraisals and/or valuations, examinations at the locations of
any Grantor. Upon reasonable request, each Grantor shall also permit the
Collateral Agent, or any agent or representatives thereof or such professionals
or other Persons as the Collateral Agent may designate to discuss such Grantor’s
affairs, finances and accounts with any of its directors, officers, managerial
employees, independent accountants or any of its other representatives.

(m) Future Subsidiaries. If any Grantor shall hereafter create or acquire any
domestic Subsidiary, simultaneously with the creation or acquisition of such
Subsidiary, such Grantor shall (i) cause such Subsidiary to become a party to
this Agreement as an additional “Grantor” hereunder, (ii) such Grantor shall
deliver to Collateral Agent revised Schedules to this Agreement, as appropriate,
(iii) shall duly execute and deliver a guaranty of the Obligations in favor of
the Collateral Agent in form and substance reasonably acceptable to the
Collateral Agent, and (iv) shall duly execute and/or deliver such opinions of
counsel and other documents, in form and substance reasonably acceptable to the
Collateral Agent, as the Collateral Agent may reasonably request with respect
thereto, provided that any Grantor that acquires a subsidiary on or within two
days after the Closing Date shall have 10 Business Days in which to satisfy the
requirements of this Section 5(m). No Grantor shall create any ULC nor acquire
any ULC Shares.

(n) Leases. The last day of the term of any lease, oral or written, or any
agreement therefor, now held or hereafter acquired by a Canadian Grantor shall
be excepted from the security hereby constituted and shall not form part of the
Collateral but such Grantor shall stand possessed of such one day remaining upon
trust to assign and dispose of the same. If any such lease or agreement therefor
contains a provision which provides in effect that such lease or agreement may
not be assigned, sub-leased, charged or made the subject of any Lien without the
consent of the lessor, the application of the security hereby constituted to any
such lease or agreement shall be conditional upon such consent being obtained.
Each Canadian Grantor shall forthwith use commercially reasonable best efforts
to obtain, as soon as reasonably practicable, such consent for each such lease
or agreement that is material.

SECTION 6. Additional Provisions Concerning the Collateral.

(a) To the maximum extent permitted by applicable law, and for the purpose of
taking any action that is necessary or that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, each
Grantor hereby (i) authorizes the Collateral Agent to execute any such
agreements, instruments or other documents in such Grantor’s name and to file
such agreements, instruments or other documents in such Grantor’s name and in
any appropriate filing office, (ii) authorizes the Collateral Agent at any time
and from time to time to file, one or more financing or continuation statements,
and amendments thereto, relating to the Collateral (including, without
limitation, any such financing statements that (A) subject to the Indenture,
describe the Collateral as “all assets” or “all personal property” (or words of
similar effect) or that describe or identify the Collateral by type or in any
other manner as the Collateral Agent may determine regardless of whether any
particular asset of such Grantor falls within the scope of Article 9 of the
Uniform Commercial Code or whether any particular asset of such

 

-19-



--------------------------------------------------------------------------------

Grantor constitutes part of the Collateral, and (B) contain any other
information required by Part 5 of Article 9 of the Uniform Commercial Code for
the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment, including, without limitation, whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor) and (iii) ratifies such
authorization to the extent that the Collateral Agent has filed any such
financing or continuation statements, or amendments thereto, prior to the date
hereof. A photocopy or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law. Each Canadian Grantor acknowledges
receipt of a copy of this Security Agreement and copies of the verification
statements pertaining to the financing statements filed under the PPSA by the
Collateral Agent in respect of this Security Agreement. To the extent permitted
by applicable law, each Grantor irrevocably waives the right to receive a copy
of each financing statement or financing change statement (or any verification
statement pertaining thereto) filed under the PPSA or under such other personal
property security statutes by the Collateral Agent in respect of this Security
Agreement or any other security agreement, and releases any and all claims or
causes of action it may have against any Secured Party for failure to provide
any such copy.

(b) Each Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in the
Collateral Agent’s discretion, so long as an Event of Default shall have
occurred and is continuing, to take any action and to execute any instrument
necessary or advisable or which the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement (subject to
the rights of each Grantor under Section 5 hereof), including, without
limitation, (i) to obtain and adjust insurance required to be paid to the
Collateral Agent pursuant to Section 5(e) hereof, (ii) to ask, demand, collect,
sue for, recover, compound, receive and give acquittance and receipts for moneys
due and to become due under or in respect of any Collateral, (iii) to receive,
endorse, and collect any drafts or other instruments, documents and chattel
paper in connection with clause (i) or (ii) above, (iv) to file any claims or
take any action or institute any proceedings necessary or advisable or which the
Collateral Agent may deem necessary or desirable for the collection of any
Collateral or otherwise to enforce the rights of the Secured Parties with
respect to any Collateral, and (v) to execute assignments, licenses and other
documents to enforce the rights of the Secured Parties with respect to any
Collateral. This power is coupled with an interest and is irrevocable until all
of the Obligations are indefeasibly paid in full in cash.

(c) For the purpose of enabling the Collateral Agent to exercise rights and
remedies hereunder, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Grantor hereby grants to the Collateral Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, assign, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof. Notwithstanding
anything contained herein to the contrary, but subject to the provisions of the
Indenture that limit the right of any Grantor to dispose of its property, and
Section 5(g) and Section 5(h) hereof, so long as no Event of Default shall have
occurred and be

 

-20-



--------------------------------------------------------------------------------

continuing, any Grantor may exploit, use, enjoy, protect, license, sublicense,
assign, sell, dispose of or take other actions with respect to the Intellectual
Property in the ordinary course of its business. In furtherance of the
foregoing, unless an Event of Default shall have occurred and be continuing, the
Collateral Agent shall from time to time, upon the request of any Grantor,
execute and deliver any instruments, certificates or other documents, in the
form so requested, which such Grantor shall have certified are appropriate (in
such Grantor’s judgment) to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to this clause (c) as
to any Intellectual Property. Further, upon the indefeasible payment in full in
cash of all of the Obligations, the Collateral Agent (subject to Section 10(e)
hereof) shall cooperate in taking all necessary steps and make all filings and
recordings to release and reassign to any Grantor all of the Collateral Agent’s
right, title and interest in and to the Intellectual Property, and the Licenses,
all without recourse, representation or warranty whatsoever. The exercise of
rights and remedies hereunder by the Collateral Agent shall not terminate the
rights of the holders of any licenses or sublicenses theretofore granted by each
Grantor in accordance with the second sentence of this clause (c). Each Grantor
hereby releases the Collateral Agent from any claims, causes of action and
demands at any time arising out of or with respect to any actions taken or
omitted to be taken by the Collateral Agent under the powers of attorney granted
herein other than actions taken or omitted to be taken by the Collateral Agent’s
own gross negligence or willful misconduct, as determined by a final
determination of a court of competent jurisdiction.

(d) If any Grantor fails to perform any agreement or obligation contained
herein, the Collateral Agent may itself perform, or cause performance of, such
agreement or obligation, in the name of such Grantor or the Collateral Agent,
and the expenses of the Collateral Agent incurred in connection therewith shall
be payable by such Grantor pursuant to Section 8 hereof and shall be secured by
the Collateral.

(e) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

(f) Anything herein to the contrary notwithstanding (i) each Grantor shall
remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Grantor from any of its obligations under the Licenses or
otherwise in respect of the Collateral, and (iii) the Collateral Agent shall not
have any obligation or liability by reason of this Agreement under the Licenses
or with respect to any of the other Collateral, nor shall the Collateral Agent
be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

(g) Beyond the exercise of reasonable care in the custody thereof, the
Collateral Agent shall have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior

 

-21-



--------------------------------------------------------------------------------

parties or any other rights pertaining thereto and the Collateral Agent shall
not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any security interest
in the Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which it accords
its own property and shall not be liable or responsible for any loss or
diminution in the value of any of the Collateral, by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
the Collateral Agent in good faith.

(h) The Collateral Agent shall not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any of any action or omission to act on its
part hereunder, except to the extent such action or omission constitutes gross
negligence, bad faith or willful misconduct on the part of the Collateral Agent,
for the validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of the Company to the
Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral.

SECTION 7. Remedies Upon Event of Default. If any Event of Default shall have
occurred and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to any other rights and remedies provided for herein or otherwise available to
it, all of the rights and remedies of a secured party upon default under the
Uniform Commercial Code (whether or not the Uniform Commercial Code applies to
the affected Collateral), and also may (i) take absolute control of the
Collateral, including, without limitation, transfer into the Collateral Agent’s
name or into the name of its nominee or nominees (to the extent the Collateral
Agent has not theretofore done so) and thereafter receive, for the benefit of
the Collateral Agent, all payments made thereon, give all consents, waivers and
ratifications in respect thereof and otherwise act with respect thereto as
though it were the outright owner thereof, (ii) require each Grantor to, and
each Grantor hereby agrees that it will at its expense and upon request of the
Collateral Agent forthwith, assemble all or part of its respective Collateral as
directed by the Collateral Agent and make it available to the Collateral Agent
at a place or places to be designated by the Collateral Agent that is reasonably
convenient to both parties, and the Collateral Agent may enter into and occupy
any premises owned or leased (if permitted by the lessor of such premises) by
any Grantor where the Collateral or any part thereof is located or assembled for
a reasonable period in order to effectuate the Collateral Agent’s rights and
remedies hereunder or under law, without obligation to any Grantor in respect of
such occupation, and (iii) without notice except as specified below and without
any obligation to prepare or process the Collateral for sale, (A) sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and at such price or prices and upon such other terms as
the Collateral Agent may deem commercially reasonable and/or (B) lease, license
or dispose of the Collateral or any part thereof upon such terms as the
Collateral Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notice of sale or any other disposition of its respective Collateral
shall be required by

 

-22-



--------------------------------------------------------------------------------

law, at least ten (10) days’ notice to any Grantor of the time and place of any
public sale or the time after which any private sale or other disposition of its
respective Collateral is to be made shall constitute reasonable notification.
The Collateral Agent shall not be obligated to make any sale or other
disposition of any Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor hereby acknowledges that (i) any such sale of its respective Collateral
by the Collateral Agent or Receiver shall be made without warranty, (ii) the
Collateral Agent or Receiver may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like, and (iii) such actions set forth in
clauses (i) and (ii) above shall not adversely affect the commercial
reasonableness of any such sale of Collateral. In addition to the foregoing,
(1) upon written notice to any Grantor from the Collateral Agent or Receiver
after and during the continuance of an Event of Default, such Grantor shall
cease any use of the Intellectual Property or any trademark, patent or copyright
similar thereto for any purpose described in such notice; (2) the Collateral
Agent or Receiver may, at any time and from time to time after and during the
continuance of an Event of Default, upon 10 days’ prior notice to such Grantor,
license, whether general, special or otherwise, and whether on an exclusive or
non-exclusive basis, any of the Intellectual Property, throughout the universe
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent or Receiver shall in its sole discretion determine; and (3) the
Collateral Agent or Receiver may, at any time, pursuant to the authority granted
in Section 6 hereof (such authority being effective upon the occurrence and
during the continuance of an Event of Default), execute and deliver on behalf of
such Grantor, one or more instruments of assignment of the Intellectual Property
(or any application or registration thereof), in form suitable for filing,
recording or registration in any country.

(b) Any cash held by the Collateral Agent or Receiver as Collateral and all Cash
Proceeds received by the Collateral Agent or Receiver in respect of any sale of
or collection from, or other realization upon, all or any part of the Collateral
shall be applied (after payment of any amounts payable to the Collateral Agent
or Receiver pursuant to Section 8 hereof) by the Collateral Agent or Receiver
against, all or any part of the Obligations in such order as the Collateral
Agent or Receiver shall elect, consistent with the provisions of the Indenture.
Any surplus of such cash or Cash Proceeds held by the Collateral Agent or
Receiver and remaining after the indefeasible payment in full in cash of all of
the Obligations shall be paid over to whomsoever shall be lawfully entitled to
receive the same or as a court of competent jurisdiction shall direct.

(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Secured Parties are legally
entitled, each Grantor shall be liable for the deficiency, together with
interest thereon at the highest rate specified in the Notes for interest on
overdue principal thereof or such other rate as shall be fixed by applicable
law, together with the costs of collection and the reasonable fees, costs,
expenses and other client charges of any attorneys employed by the Collateral
Agent or Receiver to collect such deficiency.

(d) Each Grantor hereby acknowledges that if the Collateral Agent or Receiver
complies with any applicable state, provincial, or federal law requirements in
connection with a disposition of the Collateral, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Collateral.

 

-23-



--------------------------------------------------------------------------------

(e) Neither the Collateral Agent nor any Receiver shall be required to marshal
any present or future collateral security (including, but not limited to, this
Agreement and the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of the Collateral Agent’s
or Receiver’s rights hereunder and in respect of such collateral security and
other assurances of payment shall be cumulative and in addition to all other
rights, however existing or arising. To the extent that any Grantor lawfully
may, each Grantor hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
the Collateral Agent’s or any Receiver’s rights under this Agreement or under
any other instrument creating or evidencing any of the Obligations or under
which any of the Obligations is outstanding or by which any of the Obligations
is secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, each Grantor hereby irrevocably waives the benefits of all such
laws.

(f) In addition to its other enforcement rights expressed herein or otherwise at
law, the Collateral Agent may appoint by instrument in writing one or more
Receivers of any Collateral of any Canadian Grantor. Any such Receiver shall
have the rights set out in paragraph (g) below. In exercising such rights, any
Receiver shall act as and for all purposes shall be deemed to be the agent of
such Grantor and no Secured Party shall be responsible for any act or default of
any Receiver. The Collateral Agent may remove any Receiver and appoint another
from time to time. No Receiver appointed by the Collateral Agent need be
appointed by, nor need its appointment be ratified by, or its actions in any way
supervised by, a court. If two or more Receivers are appointed to act
concurrently, they shall, unless otherwise expressly provided in the instrument
appointing them, so act severally and not jointly and severally. The appointment
of any Receiver or anything done by a Receiver or the removal or termination of
any Receiver shall not have the effect of constituting any Secured Party a
mortgagee in possession in respect of the Collateral.

(g) Any Receiver appointed by the Collateral Agent shall have such of the
following rights, powers, authorities and remedies as the Collateral Agent shall
grant to such Receiver in the instrument appointing such Receiver:

(i) any Receiver may exercise any rights, powers and remedies to which the
Collateral Agent is entitled;

(ii) any Receiver may at any time enter upon any premises owned, leased or
otherwise occupied by any Canadian Grantor or where any Collateral is located to
take possession of, disable or remove any Collateral, and may use whatever means
the Receiver considers advisable to do so;

(iii) any Receiver shall be entitled to immediate possession of Collateral and
the each Canadian Grantor shall forthwith upon demand by any Receiver deliver up
possession to a Receiver of any Collateral;

 

-24-



--------------------------------------------------------------------------------

(iv) any Receiver may carry on, or concur in the carrying on of, any of the
business or undertaking of any Canadian Grantor and may, to the exclusion of all
others, including each Canadian Grantor, enter upon, occupy and use any of the
premises, buildings, plant and undertaking of or occupied or used by
any Canadian Grantor and may use any of the Equipment and General Intangibles of
such Grantor for such time and such purposes as the Receiver sees fit. No
Receiver shall be liable to any Grantor for any negligence (other than gross
negligence, intentional misconduct or a violation of any applicable law) in so
doing or in respect of any rent, charges, costs, depreciation or damages in
connection with any such action; and

(v) any Receiver may have, enjoy and exercise all of the rights of and enjoyed
by each Canadian Grantor with respect to the Collateral or incidental,
ancillary, attaching or deriving from the ownership by any Canadian Grantor of
the Collateral, including the right to enter into agreements pertaining to
Collateral, the right to commence or continue proceedings to preserve or protect
Collateral and the right to grant or agree to Liens and grant or reserve profits
à prendre, easements, rights of ways, rights in the nature of easements and
licenses over or pertaining to the whole or any part of the Collateral.

(h) The Collateral Agent may, at any time, apply to a court of competent
jurisdiction for the appointment of a Receiver, or other official, who may have
powers the same as, greater or lesser than, or otherwise different from, those
capable of being granted to a Receiver appointed by the Collateral Agent
pursuant to this Security Agreement.

SECTION 8. Indemnity and Expenses.

(a) Each Grantor agrees, jointly and severally, to defend, protect, indemnify
and hold the Secured Parties and any Receiver harmless from and against any and
all claims, damages, losses, liabilities, obligations, penalties, fees, costs
and expenses (including, without limitation, reasonable legal fees, costs,
expenses, and disbursements of such Person’s counsel) to the extent that they
arise out of or otherwise result from this Agreement (including, without
limitation, enforcement of this Agreement), except to the extent caused by such
Person’s own gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction.

(b) Each Grantor agrees, jointly and severally, to pay to the Collateral Agent
and Receiver upon demand the amount of any and all costs and expenses, including
the reasonable fees, costs, expenses and disbursements of counsel for the
Collateral Agent, Receiver and of any experts and agents (including, without
limitation, any collateral trustee which may act as agent of the Collateral
Agent or Receiver), which the Collateral Agent or Receiver may incur in
connection with (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement, (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any Collateral,
(iii) the exercise or enforcement of any of the rights of the Collateral Agent
or Receiver hereunder, or (iv) the failure by any Grantor to perform or observe
any of the provisions hereof.

(c) The benefits of this Section 8 shall survive the termination of this
Agreement.

 

-25-



--------------------------------------------------------------------------------

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied, e-mailed or delivered, at its
address set forth on the signature pages below, and if to the Collateral Agent
to it, at its address specified on the signature pages below; or as to any such
Person, at such other address as shall be designated by such Person in a written
notice to all other parties hereto complying as to delivery with the terms of
this Section 9. All such notices and other communications shall be effective
(a) if sent by certified mail, return receipt requested, when received or three
days after deposited in the mails, whichever occurs first, (b) if telecopied or
e-mailed, when transmitted (during normal business hours) and confirmation is
received, and otherwise, the day after the notice or communication was
transmitted and confirmation is received, or (c) if delivered in person, upon
delivery.

SECTION 10. Resignation and Removal of the Collateral Trustee

(a) Resignation or Removal of Collateral Agent. Subject to the appointment of a
successor Collateral Agent as provided in Section 10(b) and the acceptance of
such appointment by the successor Collateral Agent:

(i) the Collateral Agent may resign at any time by giving not less than 45 days’
notice of resignation to each Noteholder and the Company, provided that such
notice period may be waived by each Noteholder and the Company; and

(ii) the Collateral Agent may be removed at any time, with or without cause, by
the Holders of a majority in principal amount of the outstanding Notes.

(b) Appointment of Successor Collateral Agent. Upon any such resignation or
removal, a successor Collateral Trustee may be appointed by the Holders of a
majority in principal amount of the outstanding Notes subject to the consent of
the Company, which shall not be unreasonably withheld. If no successor
Collateral Agent has been so appointed and accepted such appointment within 45
days after the predecessor Collateral Agent gave notice of resignation or was
removed, the retiring Collateral Agent may (at the expense of the Company), at
its option, appoint a successor Collateral Agent, or petition a court of
competent jurisdiction for appointment of a successor Collateral Agent, which
must be a bank or trust company:

(A) authorized to exercise corporate trust powers;

(B) having a combined capital and surplus of at least $100,000,000;

(C) maintaining an office in New York, New York; and

(D) that is not a Noteholder.

The Collateral Agent will fulfill its obligations hereunder until a successor
Collateral Agent meeting the requirements of this Section 10(b) has accepted its
appointment as Collateral Agent and the provisions of Section 10(c) have been
satisfied.

(c) Succession. When the Person so appointed as successor Collateral Agent
accepts such appointment:

(A) such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Agent, and the predecessor
Collateral Agent will be discharged from its duties and obligations hereunder;
and

 

-26-



--------------------------------------------------------------------------------

(B) the predecessor Collateral Agent will (at the expense of the Company)
promptly transfer all Liens and Collateral within its possession or control to
the possession or control of the successor Collateral Agent and will execute
instruments and assignments as may be necessary or reasonably requested by the
successor Collateral Agent or reasonably requested by Noteholders holding a
majority in aggregate principal amount of the Notes then outstanding to transfer
to the successor Collateral Agent all Liens interests, rights, powers and
remedies of the predecessor Collateral Agent in respect of the Security
Documents.

SECTION 11. Miscellaneous.

(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by each Grantor and the Collateral Agent, and no waiver
of any provision of this Agreement, and no consent to any departure by each
Grantor therefrom, shall be effective unless it is in writing and signed by each
Grantor and the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

(b) No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right hereunder or under any of the other Transaction Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The rights and remedies of the Secured Parties provided herein
and in the other Transaction Documents are cumulative and are in addition to,
and not exclusive of, any rights or remedies provided by law. The rights of the
Secured Parties under any of the other Transaction Documents against any party
thereto are not conditional or contingent on any attempt by such Person to
exercise any of its rights under any of the other Transaction Documents against
such party or against any other Person, including but not limited to, any
Grantor.

(c) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(d) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the indefeasible payment in
full in cash of the Obligations, and (ii) be binding on each Grantor and all
other Persons who become bound as debtor to this Agreement in accordance with
Section 9-203(d) of the Uniform Commercial Code and shall inure, together with
all rights and remedies of the Secured Parties hereunder, to the benefit of the
Secured Parties and their respective permitted successors, transferees and
assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, without notice to any Grantor, the Secured Parties may
assign or otherwise transfer their rights and obligations under this Agreement
and any of the other Transaction Documents in accordance

 

-27-



--------------------------------------------------------------------------------

with the respective Transaction Documents, to any other Person and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted to the Secured Parties herein or otherwise. Upon any such assignment or
transfer, all references in this Agreement to the Secured Parties shall mean the
assignee of the Secured Parties. None of the rights or obligations of any
Grantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Collateral Agent, and any such assignment or transfer
without the consent of the Collateral Agent shall be null and void.

(e) Upon the indefeasible payment in full in cash of the Obligations, (i) this
Agreement and the security interests created hereby shall terminate and all
rights to the Collateral shall revert to the respective Grantor that granted
such security interests hereunder, and (ii) the Collateral Agent will, upon any
Grantor’s request and at such Grantor’s expense, (A) return to such Grantor such
of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof, and (B) execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination, all without any representation, warranty or recourse whatsoever.

(f) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

(g) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN
THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

 

-28-



--------------------------------------------------------------------------------

(h) EACH GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) THE
COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, ORAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.

(i) Each Grantor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to any Grantor at its address provided herein, such
service to become effective 10 days after such mailing.

(j) Nothing contained herein shall affect the right of the Collateral Agent to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against any Grantor or any property of any Grantor in any
other jurisdiction.

(k) Each Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(l) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

(m) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement.

(n) In connection with its execution and acting hereunder, the Collateral Agent
is entitled to all rights, privileges, protections, benefits, immunities and
indemnities provided to it as Trustee under the Indenture.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

GSI GROUP CORPORATION As the Issuer By:  

/s/ Michael Katzenstein

          Name:   Michael Katzenstein           Title:   Chief Restructuring
Officer GSI GROUP INC. As a Guarantor By:  

/s/ Michael Katzenstein

 

        Name:

  Michael Katzenstein  

        Title:

  Chief Restructuring Officer

MES INTERNATIONAL INC.

as a Guarantor

By:  

/s/ Michael Katzenstein

 

        Name:

  Michael Katzenstein  

        Title:

  Chief Restructuring Officer EXCEL TECHNOLOGY, INC. As a Guarantor By:  

/s/ Michael Katzenstein

 

        Name:

  Michael Katzenstein  

        Title:

  President

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

 

CAMBRIDGE TECHNOLOGY, INC., as a Guarantor By:  

/s/ Anthony Bellantuoni

          Name:   Anthony Bellantuoni           Title:   Director

CONTINUUM ELECTRO-OPTICS, INC.,

as a Guarantor

By:  

/s/ Anthony Bellantuoni

          Name:   Anthony Bellantuoni           Title:   Director

CONTROL LASER CORPORATION (D/B/A

BAUBLYS CONTROL LASER),

as a Guarantor

By:  

/s/ Anthony Bellantuoni

 

        Name:

  Anthony Bellantuoni  

        Title:

  Director

THE OPTICAL CORPORATION,

as a Guarantor

By:  

/s/ Anthony Bellantuoni

          Name:   Anthony Bellantuoni           Title:   Director

PHOTO RESEARCH, INC.,

as a Guarantor

By:  

/s/ Anthony Bellantuoni

          Name:   Anthony Bellantuoni           Title:   Director

QUANTRONIX CORPORATION,

as a Guarantor

By:  

/s/ Anthony Bellantuoni

          Name:   Anthony Bellantuoni           Title:   Director

SYNRAD, INC.,

as a Guarantor

By:  

/s/ Anthony Bellantuoni

          Name:   Anthony Bellantuoni           Title:   Director

MICROE SYSTEMS CORP.

as a Guarantor

By:  

/s/ Anthony Bellantuoni

          Name:   Anthony Bellantuoni           Title:   Director

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent By:  

/s/ Leslie Lockhart

  Name:   Leslie Lockhart   Title:   Senior Associate

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

PART A: Legal Names; Organizational Identification Numbers; State or
Jurisdiction of Organizations; Other Names

 

Grantor’s Legal

Name

  

Jurisdiction

of

Organization

  

Employer

I.D.

  

Organizational

I.D.

  

Other Names

GSI Group Inc.

   New Brunswick, Canada    98-0110412    508971   

•      On 3/22/1999, General Scanning Inc., a Massachusetts corporation,1 merged
with and into a wholly-owned subsidiary of Lumonics Inc., a corporation formed
under the laws of Ontario, Canada, with General Scanning Inc. surviving the
merger and becoming a wholly-owned subsidiary of Lumonics Inc. Simultaneously
with this merger, Lumonics Inc. changed its name to GSI Lumonics Inc.

 

•      On 5/26/2005, GSI Lumonics Inc. changed its name to GSI Group Inc.

 

1 General Scanning Inc. acquired View Engineering, Inc. in 1996. View
Engineering, Inc. changed its name to GSI Lumonics Engineering Corporation in
2000. On 6/30/ 2003, GSI Lumonics Engineering Corporation was merged with and
into General Scanning Inc., which in turn merged with and into GSI Lumonics
Corporation (now known as GSI Group Corporation).

 

-33-



--------------------------------------------------------------------------------

Grantor’s Legal

Name

  

Jurisdiction

of

Organization

  

Employer

I.D.

  

Organizational

I.D.

  

Other Names

GSI Group Corporation    Michigan    38-1859358    047949   

•      The original name of GSI Group Corporation was Photon Sources, Inc.,
which was formed in Michigan on 11/21/1967 and was acquired by Lumonics Inc.
(now known as Excel Technology Inc.) on 12/31/1985.

 

•      Photon Sources, Inc. changed its name to Lumonics Materials Processing
Corp. on 10/20/1986.

 

•      Lumonics Materials Processing Corp. changed its name to Lumonics Material
Processing Corp. on 11/13/1986.

 

•      Lumonics Marking Corp. merged with and into Lumonics Material Processing
Corp. (surviving corporation) on 11/3/1988; Lumonics Material Processing Corp.
then changed its name to Lumonics Corporation.

 

•      Meteor Optics Inc. merged with and into Lumonics Corporation (surviving
corporation) on 7/1/1998.

 

•      Lumonics Corporation changed its name to GSI Lumonics Corporation on
3/30/1999.

 

•      General Scanning Inc. merged with and into GSI Lumonics Corporation
(surviving corporation) on 6/30/2003.

 

•      WavePrecision Corporation merged with and into GSI Lumonics Corporation
(surviving corporation) on 12/31/2003.

 

-34-



--------------------------------------------------------------------------------

Grantor’s Legal

Name

  

Jurisdiction

of

Organization

  

Employer

I.D.

  

Organizational

I.D.

  

Other Names

           

•      Westwind Air Bearings Inc. merged with and into GSI Lumonics Corporation
(surviving corporation) on 6/30/2004.

 

•      GSLI Investments Inc. merged with and into GSI Lumonics Corporation
(surviving corporation) on 6/30/2004.

 

•      GSI Lumonics Corporation changed its name to GSI Group Corporation on
6/27/2005.

  

Korea

 

(GSI Group Corporation (Korea Branch))

   N/A   

110181-

0020764

  

General Scanning, Inc. (Korea Branch)

 

(dissolved/deregistered, assets transferred to new GSI Group Corporation, Korea
Branch, in 2006)

  

Switzerland

 

(GSI Group Corporation (Switzerland Branch))

   N/A   

CH-

020.9.002.778.7

  

MicroE International, Switzerland Branch

 

(dissolved/deregistered. Assets transferred to new GSI Group Corporation, Ann
Arbor (Michigan US), European Branch Zurich)

  

Taiwan

 

(GSI Group Corporation (Taiwan Branch))

   N/A    28426013   

GSI Lumonics Asia Pacific Limited, Taiwan Branch

 

(dissolved/deregistered, assets transferred to “new” GSI Group Corporation,
Taiwan Branch, in 2007)

Cambridge Technology, Inc.    Massachusetts    04-2703882    N/A    None
Continuum Electro-Optics, Inc.    Delaware    11-3653902    3569741    None

 

-35-



--------------------------------------------------------------------------------

Grantor’s Legal

Name

  

Jurisdiction

of

Organization

  

Employer

I.D.

  

Organizational

I.D.

  

Other Names

Control Laser Corporation    Florida    59-1097022    292080   

•      Control Systemation Inc. was merged with and into Control Laser
Corporation in 2008

 

•      Control Laser Corporation currently does business as “Baublys Control
Laser”.

Excel Technology, Inc.    Delaware    11-2780242    2060068   

•      Eagle Acquisition Corp (a wholly-owned subsidiary of Excel Technology
Inc.) was merged with and into Excel Technology, Inc. in 2008

Quantronix Corporation    Delaware    11-2143586    0665807    None
Photo Research, Inc.    Delaware    95-4548630    2541257    None Synrad, Inc.
   Washington    58-2408307    601743766    None The Optical Corporation   
California    95-3509324    C0982250    None MicroE Systems Corp.    Delaware   
04-3248088    2441834   

•      MicroE Inc. (name change in 2000).

 

•      Motion Acquisition Corporation (a wholly-owned subsidiary of GSI Group
Corporation) was merged with and into MicroE Systems Corp. in 2004.

MES International Inc.    Delaware    04-3551964    3322883    MicroE
International, Inc. (name change in 2009)

 

-36-



--------------------------------------------------------------------------------

 

PART B: Locations

 

Grantor

 

Chief Executive Office

 

Chief Place of Business

 

Books and Records

 

Inventory, Equipment, Etc.

GSI Group Inc.2  

125 Middlesex Turnpike

Bedford, MA 01730

 

125 Middlesex Turnpike

Bedford, MA 01730

 

125 Middlesex Turnpike

Bedford, MA 01730

  N/A

GSI Group

Corporation

 

125 Middlesex Turnpike

Bedford, MA 01730

 

125 Middlesex Turnpike

Bedford, MA 01730

 

125 Middlesex Turnpike

Bedford, MA 01730

 

125 Middlesex Turnpike

Bedford, MA 01730

 

14 Progress Road,

Billerica, MA 01821

GSI Group Corporation

 

(Korea Branch)

 

125 Middlesex Turnpike

Bedford, MA 01730

 

YeonWoo Building 2F,

1200 Gaepo 4-Dong,

Gangnam-Gu,

Seoul 135-962, Korea

 

YeonWoo Building 2F, 1200 Gaepo 4-Dong, Gangnam-Gu,

Seoul 135-962, Korea

 

YeonWoo Building 2F, 1200 Gaepo 4-Dong, Gangnam-Gu,

Seoul 135-962, Korea

GSI Group

Corporation

 

(Taiwan Branch)

 

125 Middlesex Turnpike

Bedford, MA 01730 USA

 

8F, No. 3 Lane 91 Dongmei Road,

Hsinchu 30070 Taiwan

 

8F, No. 3 Lane 91 Dongmei Road,

Hsinchu 30070 Taiwan

 

8F, No. 3 Lane 91 Dongmei Road,

Hsinchu 30070 Taiwan

GSI Group

Corporation

 

(European Branch Zurich)

 

125 Middlesex Turnpike

Bedford, MA 01730

 

125 Middlesex Turnpike

Bedford, MA 01730

 

Göldi Grimm Meier & Partner, Untere Dorfstrasse 14, CH-8700 Küsnacht,

Zurich, Switzerland

  N/A Cambridge Technology, Inc.  

25 Hartwell Avenue,

Lexington, MA 02421

 

25 Hartwell Avenue,

Lexington, MA 02421

 

25 Hartwell Avenue,

Lexington, MA 02421

 

25 Hartwell Avenue,

Lexington, MA 02421

 

14 Progress Road, Billerica, MA 01821

 

2 For legal purposes, GSI Group Inc.’s legal address is maintained in Canada.

 

-37-



--------------------------------------------------------------------------------

Grantor

 

Chief Executive Office

 

Chief Place of Business

 

Books and Records

 

Inventory, Equipment, Etc.

Continuum Electro-

Optics, Inc.

 

3150 Central Expressway

Santa Clara, CA 95051

 

3150 Central Expressway

Santa Clara, CA 95051

 

3150 Central Expressway

Santa Clara, CA 95051

 

3150 Central Expressway

Santa Clara, CA 95051

Control Laser

Corporation

 

2419 Lake Orange Road

Orlando, Florida 32837

 

2419 Lake Orange Road

Orlando, Florida 32837

 

2419 Lake Orange Road

Orlando, Florida 32837

 

2419 Lake Orange Road

Orlando, Florida 32837

Excel Technology,

Inc.

 

41 Research Way, East

Setauket, New York

11733

 

41 Research Way, East

Setauket, New York

11733

 

41 Research Way, East

Setauket, New York

11733

 

41 Research Way, East

Setauket, New York

11733

Photo Research, Inc.  

9731 Topanga Canyon

Place, Chatsworth, CA

91311-4135

 

9731 Topanga Canyon

Place, Chatsworth, CA

91311-4135

 

9731 Topanga Canyon

Place, Chatsworth, CA

91311-4135

 

9731 Topanga Canyon

Place, Chatsworth, CA

91311-4135

Quantronix

Corporation

 

41 Research Way, East

Setauket, New York

11733

 

41 Research Way, East

Setauket, New York

11733

 

41 Research Way, East

Setauket, New York

11733

 

41 Research Way, East

Setauket, New York

11733

Synrad, Inc.  

4600 Campus Place,

Mukilteo, WA 98275

 

4600 Campus Place,

Mukilteo, WA 98275

 

4600 Campus Place,

Mukilteo, WA 98275

 

4600 Campus Place,

Mukilteo, WA 98275

The Optical

Corporation

 

1930 Eastman Avenue

Oxnard, CA 93030

 

1930 Eastman Avenue

Oxnard, CA 93030

 

1930 Eastman Avenue

Oxnard, CA 93030

 

1930 Eastman Avenue

Oxnard, CA 93030

MES International Inc.  

125 Middlesex Turnpike

Bedford, MA 01730

 

125 Middlesex Turnpike

Bedford, MA 01730

 

125 Middlesex Turnpike

Bedford, MA 01730

  N/A

MicroE Systems,

Corp.

 

125 Middlesex Turnpike

Bedford, MA 01730

 

125 Middlesex Turnpike

Bedford, MA 01730

 

125 Middlesex Turnpike

Bedford, MA 01730

  N/A

NOTE: The chart below includes outside locations of inventory and equipment at
locations of customers of the Grantors’ semiconductor business. In addition to
such listed locations, the Grantors maintain inventory and equipment at the
location of their customers from time to time and in the ordinary course of
business.

 

-38-



--------------------------------------------------------------------------------

 

Grantor

  

Outside Locations of Collateral

GSI Group Corporation   

Tera Probe Inc., Hiroshima Fab, 7-10 Yoshikawa Kogyo Danchi,

Higashi, Hiroshima 790-0153, Japan

  

Philips Medical Center, Building 500, 836 North Street,

Tewksbury, MA 01876

  

Philips Medizin Systeme, Eugen Zyher Str.1, 75382

Althengstett, Germany

  

Hallbergmoos, Germany, C/O CCS Express GMBH, Lilienthalstrasse 8,

Hallbergmoos, 85399, DE

GSI Group Corporation, Taiwan Branch   

UPS SCS (Taiwan) Co., Ltd., 2F No. 179-14, 18 Lu Ju Village, Lu Ju Hsiang,

Taoyuan, 338, Taiwan

 

-39-



--------------------------------------------------------------------------------

 

PART C: Financing Statements

 

Grantor

  

Jurisdictions For Filing Financing Statements

GSI Group Inc.

   New Brunswick, Canada

GSI Group Corporation

   Michigan

Cambridge Technology, Inc.

   Massachusetts

Continuum Electro-Optics, Inc.

   Delaware

Control Laser Corporation

   Florida

Excel Technology, Inc.

   Delaware

Quantronix Corporation

   Delaware

Photo Research, Inc.

   Delaware

Synrad, Inc.

   Washington

The Optical Corporation

   California

MicroE Systems Corp.

   Delaware

MES International Inc.

   Delaware

 

-40-



--------------------------------------------------------------------------------

 

PART D: Commercial Tort Claims

None.

 

-41-



--------------------------------------------------------------------------------

 

PART E: Promissory Notes, Securities, Instruments and Deposit, Securities and
Commodities Accounts

Securities

 

Grantor

 

Name of Issuer

 

Number of Shares

 

Class

 

Certificate No(s).

GSI Group Inc.

 

GSI Group

Corporation

 

1,245,094 shares,

no par

  Common Stock   3 and 4  

GSI Group Japan

Corporation

 

14,360 shares,

¥50,000 par value

  Common Stock   1 and 2  

GSI Group Singapore

Pte Ltd.

 

100,000 shares

S$1.00 par value

  Common Stock  

4 (representing

99,998 shares)3

  GSI Group GmbH   50,500.00DM   Registered Capital   Uncertificated   GSI Group
Limited  

9,125,430 shares,

1 British Pound

par value

  Common Stock   2 and 3

GSI Group

Corporation

 

General Scanning

Securities Corp.

 

1,000 shares,

$1.00 par value

  Common Stock   0  

GSI Lumonics Asia

Pacific Ltd.

 

2,320,000 shares,

HK$1.00 par vale

  Common Stock   4,5,6  

Excel Technology,

Inc.

 

1,000 shares,

$0.001 par value

  Common Stock   1  

MicroE Systems

Corp.

 

100 shares, $0.01

par value

  Common Stock   1

MicroE Systems

Corp.

 

MES International

Inc.

 

10,000 shares,

$0.001 par value

  Common Stock   1

Excel Technology,

Inc.

 

Cambridge

Technology, Inc.

 

1 share, no par

value

  Common Stock   1  

Control Laser

Corporation

 

1 share, $0.01 par

value

  Common Stock   1

 

 

3

NOTE: Two additional shares were transferred to the Company by former directors,
and such shares are currently uncertificated.

 

-42-



--------------------------------------------------------------------------------

Grantor

 

Name of Issuer

 

Number of Shares

 

Class

 

Certificate No(s).

 

Continuum Electro-

Optics, Inc.

 

10 shares, $0.001

par value

  Common Stock   1   Synrad, Inc.  

1 share, no par

value

  Common Stock   2   Photo Research, Inc.  

1 share, no par

value

  Common Stock   1  

Quantronix

Corporation

 

1 share, $0.01 par

value

  Common Stock   1   The Optical Corporation  

1 share, no par

value

  Common Stock   2  

Excel Technology

Asia Sdn. Bhd.

 

2,499,995 shares,

one Ringgit par

value

  Ordinary Shares   7  

Excel Technology

Europe GmbH

 

Uncertified

German

Corporation

  N/A   N/A  

Excel Technology

Lanka (Private)

Limited

  999,998 shares   Common Stock   03  

D. Green

(Electronics) Ltd.

  1,000 shares   Ordinary Shares  

This entity is in

administration

under UK law

and will be

dissolved.

 

Excel Technology

Japan Holding Co.,

Ltd.

  1,660 shares   Common Stock   3 and 4

 

43



--------------------------------------------------------------------------------

Promissory Notes, Chattel Paper, Letters of Credit and other Instruments

 

  •  

Promissory Note issued by GSI Group Corporation to GSI Group Limited (Principal
amount outstanding as of July 2, 2010: GBP 12,500,000)

 

  •  

Promissory Note issued by GSI Group Corporation to GSI Group GmbH (Principal
amount outstanding as of July 2, 2010: EUR 10,300,000)

Deposit, Securities or Commodities Accounts

 

Grantor

 

Name of Institution

 

Address of Institution

 

Type of Account

 

Purpose of the Account

GSI Group Inc.   Bank of America  

100 Federal Street

Boston, MA 02110

 

DDA

 

DDA

  To fund operations of location when required; vendor payments; intercompany
payments

GSI Group

Corporation

  Bank of America  

100 Federal Street

Boston, MA 02110

 

DDA

 

 

Main operating account

 

     

DDA

 

 

Lockbox account

 

     

DDA

 

 

A/P account (check payments)

 

     

DDA

 

 

A/P account (ACH payments)

 

     

DDA

 

 

Assurance account for utility payments

 

      DDA   To hold dividend payments from the subsidiaries for future
disbursement   Hong Kong and Shanghai Banking Corporation  

125 High Street,

Oliver Tower,

Boston, MA 02110

  DDA   Fund bank fees for international locations

 

-44-



--------------------------------------------------------------------------------

Grantor

 

Name of Institution

 

Address of Institution

 

Type of Account

 

Purpose of the Account

GSI Group

Corporation

 

(Korea Branch)

  The Hong Kong and Shanghai Banking Corporation  

#25 HSBC Building, Bong Lae-Dong, 1GA, Choong Gu,

Seoul, Korea

  DDA   Intercompany funds wire in and payment out; foreign vendor payments;
customer payments made in USD       Savings   Payroll; local vendor payments;
other miscellaneous payments   The Korea Exchange Bank – Seo-cho Joong Branch  

#1573-1, Seocho-dong, Seochu-Gu,

Seoul, Korea

  Savings   Customer payments made in KRW; local vendor payments; taxes;
utilities; pension; insurance   The Shinhan Bank  

#275-6, Yangjae-Dong, Seocho-Gu,

Seoul, 137-130, Korea

  Savings   AR account for Korean customers

GSI Group

Corporation

 

(Taiwan Branch)

  The Hong Kong and Shanghai Banking Corporation Limited, Taipei Branch  

17F, No. 3-1, Yuan Qu Street, Nankang District,

Taipei 115, Taiwan

  Savings   Intercompany funds wire in and payment out; foreign vendor payments;
customer payments made in USD       Savings   Local vendor payments       DDA  
Backup for payments to vendors   The Shanghai Commercial & Savings Bank, Ltd.  

19, Min Sheng Road,

Hsinchu, Taiwan

  Savings   Payroll; taxes; employee payments; utilities; pension; insurance;
petty cash and other misc. spending       DDA   Backup for payments to vendors

 

-45-



--------------------------------------------------------------------------------

Grantor

 

Name of Institution

 

Address of Institution

 

Type of Account

 

Purpose of the Account

Cambridge

Technology, Inc.

  Bank of America  

Accounting Department,

PO Box 1971,

Boston, MA 02106

 

DDA

 

  Payroll account      

DDA

 

  Main operating account      

DDA

 

  Lockbox account       DDA   A/P account

Continuum

Electro-Optics, Inc.

  Bank of America  

100 Federal Street

Boston, MA 02110

 

DDA

 

  Main operating account      

DDA

 

  Lockbox account       DDA   A/P account

Control Laser

Corporation

  Bank of America  

100 Federal Street

Boston, MA 02110

 

DDA

 

  Main operating account      

DDA

 

  Lockbox account      

DDA

 

  A/P account       DDA   Payroll account

Excel

Technology, Inc.

  Bank of America  

100 Federal Street

Boston, MA 02110

  DDA   Main operating account

Photo Research,

Inc.

  Bank of America  

100 Federal Street

Boston, MA 02110

 

DDA

 

  Main operating account      

DDA

 

  Lockbox account      

DDA

 

  Payroll account       DDA   A/P account

Quantronix

Corporation

  Bank of America  

100 Federal Street

Boston, MA 02110

 

DDA

 

  Main operating account      

DDA

 

  Lockbox account      

DDA

 

  A/P account       DDA   Payroll account

 

-46-



--------------------------------------------------------------------------------

Grantor

 

Name of Institution

 

Address of Institution

 

Type of Account

 

Purpose of the Account

Synrad, Inc.   Bank of America  

PO Box 94022,

Seattle, WA 98124

 

DDA

 

 

Main operating account

 

     

DDA

 

 

Lockbox account

 

     

DDA

 

 

Payroll account

 

      DDA   A/P account

The Optical

Corporation

  Bank of America  

100 Federal Street

Boston, MA 02110

 

DDA

 

 

Main operating account

 

     

DDA

 

 

Lockbox account

 

     

DDA

 

 

Payroll account

 

      DDA   A/P account

 

-47-



--------------------------------------------------------------------------------

 

PART F: Intellectual Property

Registered Trademarks

 

Grantor

  

Country

  

Trademark

  

Application/Registration No.

  

Filing Date

  

Registration
Date

  

Record Owner

GSI Group

Corporation

   United States    Chiptrim    3,007,832    8/8/2003    10/18/2005    GSI Group
Corporation

GSI Group Inc.

   United States    Drillstar    2,760,758    5/9/2001    9/9/2003   
GSI Group Inc.

GSI Group

Corporation

   United States    Drillstar    2,760,758    5/9/2001    9/9/2003    GSI Group
Corporation

GSI Group

Corporation

   United States    Enabling Technology    78/731644    10/12/2005    Not
Applicable    GSI Group Corporation

GSI Group

Corporation

   United States    GSI (Word Only - Black)    78/731631    10/12/2005    Not
Applicable    GSI Group Corporation

GSI Group

Corporation

   United States    GSI (Word Only - Blue)    78/731636    10/12/2005    Not
Applicable    GSI Group Corporation

 

-48-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Trademark

  

Application/Registration No.

  

Filing Date

  

Registration

Date

  

Record Owner

GSI Group

Corporation

   United States    GSI Group (Name Only)    78/731624    10/12/2005    Not
Applicable    GSI Group Corporation

GSI Group

Corporation

   United States    GSI Lumonics (Block)    2,958,968    5/24/2002    6/7/2005
   GSI Group Corporation

GSI Group

Corporation

   United States    GSI Lumonics - Stylized    2,921,938    5/24/2002   
2/1/2005    GSI Group Corporation

GSI Group

Corporation

   United States   

HB - Design

(Hummingbird)

   2,744,378    1/16/2002    7/29/2003    GSI Group Corporation

GSI Group

Corporation

   United States    Laserview    2,906,383    6/12/2003    11/30/2004    GSI
Group Corporation

GSI Group

Corporation

   United States    Lightwriter    1,241,652    2/8/1982    6/7/1983   
Lumonics Marking Corp.

GSI Group

Corporation

   United States    Lightwriter    1,649,349    6/4/1990    7/2/1991    GSI
Group Corporation

GSI Group

Corporation

   United States    Lightwriter    3,017,266    9/3/2003    11/22/2005    GSI
Group Corporation

GSI Group

Corporation

   United States    PC-Mark    1,667,518    2/25/1991    12/10/1991    General
Scanning, Inc.

GSI Group

Corporation

   United States    Scribesmart    2,883,125    1/16/2003    9/7/2004    GSI
Group Corporation

 

-49-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Trademark

  

Application/Registration No.

  

Filing Date

  

Registration
Date

  

Record Owner

GSI Group

Corporation

   United States    Sigmaclean    2,259,707    10/16/1995    7/6/1999    GSI
Group Corporation

GSI Group Inc.

   United States    Softmark    1,375,595    12/20/1984    12/17/1985   
GSI Group Inc.

GSI Group

Corporation

   United States    Super Softmark    1,717,813    1/9/1992    9/22/1992    GSI
Group Corporation

GSI Group

Corporation

   United States    Trimsmart (Block)    2,770,073    3/15/2002    9/30/2003   
GSI Group Inc.

GSI Group

Corporation

   United States    Versitrim    3,187,870    8/8/2003    12/19/2006    GSI
Group Corporation

GSI Group

Corporation

   United States    Wafermark    1,200,245    5/9/1980    7/6/1982    GSI Group
Corporation

GSI Group

Corporation

   United States    Hummingbird (Design Only)    2,772,375    1/16/2002   
10/7/2003    GSI Group Corporation

Cambridge

Technology, Inc.

   United States    Positionpro    2,333,705    1/26/1998    3/21/2000   
Cambridge Technology, Inc.

Cambridge

Technology, Inc.

   United States    Micromax    2,457,724    4/29/1998    6/5/2001    Cambridge
Technology, Inc.

 

-50-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Trademark

  

Application/Registration No.

  

Filing Date

  

Registration
Date

  

Record Owner

Continuum

Electro-Optics,

Inc.

   United States    Panther    2,565,632    4/16/1999    4/30/2002   
Continuum Electro-Optics, Inc.

Continuum

Electro-Optics,

Inc.

   United States    Continuum    1,695,210    11/17/1989    6/16/1992   
Continuum Electro-Optics, Inc.

Control Laser

Corporation

   United States    Instamark    1,205,975    3/10/1981    8/24/1982    Control
Laser Corporation

MicroE Systems

Corp

   United States    MicroE Systems    3,125,680    6/7/2004    8/8/2006   
MicroE Systems Corp

MicroE Systems

Corp

   United States    MicroE Systems    2,886,781    10/20/1999    9/21/2004   
MicroE Systems Corp

Photo Research,

Inc.

   United States    Pritchard    0945,229    6/14/1971    10/17/1972    Photo
Research, Inc.

Photo Research,

Inc.

   United States    Spectra    0987,821    10/6/1972    7/9/1974    Photo
Research, Inc.

Photo Research,

Inc.

   United States    Light Mate    1,188,492    9/19/1980    2/2/1982    Photo
Research, Inc.

Photo Research,

Inc.

   United States    Photo Research    1,253,696    7/9/1982    10/11/1983   
Photo Research, Inc.

Photo Research,

Inc.

   United States    PR    1,262,271    7/9/1982    12/27/1983    Photo Research,
Inc.

 

-51-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Trademark

  

Application/Registration No.

  

Filing Date

  

Registration
Date

  

Record Owner

Photo Research,

Inc.

   United States    Spectrascan    1,262,871    7/8/1982    1/3/1984   
Photo Research, Inc.

Photo Research,

Inc.

   United States    Spotmeter    1,298,453    7/9/1982    10/2/1984    Photo
Research, Inc.

Photo Research,

Inc.

   United States    The Light Measurement People    1,475,474    5/26/1987   
2/2/1988    Photo Research, Inc.

Photo Research,

Inc.

   United States    Spectrawin    2,219,258    4/15/1996    1/19/1999    Photo
Research, Inc.

Photo Research,

Inc.

   United States    Videowin    2,247,912    8/15/1995    5/25/1999    Photo
Research, Inc.

Photo Research,

Inc.

   United States    Photowin    2,747,719    3/16/2000    8/5/2003    Photo
Research, Inc.

Photo Research,

Inc.

   United States    SpectraAduo    3,223,033    6/8/2006    3/27/2007    Photo
Research, Inc.

Quantronix

Corporation

   United States    Q-Mark    2,427,055    3/16/2000    2/6/2001    Quantronix
Corporation

Quantronix

Corporation

   United States    Laser Commander    2,355,214    7/22/1999    6/6/2000   
Quantronix Corporation

Quantronix

Corporation

   United States    Quantronix    1,097,990    3/23/1977    8/1/1978   
Quantronix Corporation

 

-52-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Trademark

  

Application/Registration No.

  

Filing Date

  

Registration
Date

  

Record Owner

Quantronix

Corporation

   United States    Quantronix    0907,880    1/23/1969    2/16/1971   

Quantronix

Corporation

Synrad, Inc.

   United States    Synrad    1,890,922    3/31/1994    4/25/1995    Synrad,
Inc.

Synrad, Inc.

   United States    Power Wizard    1,848,154    4/30/1993    8/2/1994   
Synrad, Inc.

Synrad, Inc.

   United States    Fenix    2,396,260    4/28/1998    10/17/2000    Synrad,
Inc.

Synrad, Inc.

   United States    Firestar    2,497,086    12/29/1999    10/9/2001    Synrad,
Inc.

Synrad, Inc.

   United States    Duo-Lase    1,620,992    1/2/1990    11/6/1990    Synrad,
Inc.

Synrad, Inc.

   United States    Evolution    2,718,303    8/25/1998    5/27/2003    Synrad,
Inc.

Synrad, Inc.

   United States    Winmark Pro    2,229,564    5/7/1997    3/2/1999    Synrad,
Inc.

Internet Domain Names

gs-printers.com

westwind-airbearings.com

westwindairbearings.com

westwind-airbearings.cn

exotecprecision.com

exotecprecision.net

gsiglasers.com

gsilasers.cn

microesystems.cn

microesystems.com.cn

microesys.co.kr

gsig.co.jp

gsig.com

 

-53-



--------------------------------------------------------------------------------

gsilumonics.com

gsigrp.com

gsi-grp.com

gsigp.com

microesys.com

microesystems.com

GSI-COS.com

GSICOS.com

exceltechinc.com

quantron.com

quantronixlasers.com

48serieslasers.com

co2laserapplications.com

co2lasercutting.com

co2lasermarking.com

co2lasers.net

exceltechinc.com

firestarlasers.com

ricochetlasers.com

sinrad.com

synard.com

synrad.com

synrad.org

synrad.net

synradeurope.com

winmark.com

winmarkpro.com

controllaser.com

controlsystemation.com

photoresearch.com

camtech.com

cambridgetechnology.com

cambridgetechnology.net

cambridgetechnology.org

continuumlasers.com

theopticalcorp.com

 

-54-



--------------------------------------------------------------------------------

exceltech-europe.com

exceltech-france.com

baublys.de

exceltechasia.com

exceltech-japan.com

exceltech-southasia.com

exceltech-lanka.com

Trade Names

See Schedule I, Part A, “Other Names”.

 

-55-



--------------------------------------------------------------------------------

Registered Patents

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    A Digital Resolver With Asynchronous
Multiple Count Generation.    5,079,549    8/24/1990    1/07/1992    GSI Group
Corporation GSI Group Inc.    United States    A Method For Laser Drilling.   
6,657,159    6/6/2002    12/2/2003    GSI Lumonics Inc. GSI Group Inc.    United
States    A Method And Apparatus For Shaping A Laser-Beam Intensity Profile By
Dithering.    6,341,029    4/27/1999    1/22/2002    GSI Lumonics Inc. GSI Group
Inc.    United States    A Method And Apparatus To Shape A Laser Beam Intensity
Profile By Dithering An Anamorphic Spot.    6,496,292    10/22/2001   
12/17/2002    GSI Lumonics Inc. GSI Group Inc.    United States    A System And
Method For Material Processing Using Multiple Laser Beams.    6,462,306   
4/26/2000    10/8/2002    GSI Lumonics Inc. GSI Group Corporation    United
States    Apparatus And Method For Controlling The Light Intensity Of A Laser
Diode.    5,123,024    8/6/1991    6/16/1992    GSI Lumonics Corporation

 

-56-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States   

Apparatus For

Severing Integrated-

Circuit Connection

Paths By Means Of A

Phase-Plate Adjusted

Laser Beam.

   5,300,756    10/22/1991    4/5/1994   

GSI Lumonics

Corporation

GSI Group Corporation    United States   

Automated Trim

Processing System.

   6,875,950    3/22/2002    4/5/2005    GSI Lumonics Inc. GSI Group Corporation
   United States   

Automatic Control Of

Laser Beam Tool Positioning.

   5,340,962    8/14/1992    8/23/1994    Lumonics Corp. GSI Group Inc.   
United States    Control Of A Pumping Diode Laser.    5,400,351    5/9/1994   
3/21/1995    GSI Lumonics Inc. GSI Group Corporation    United States   
Controlling Laser Polarization.    6,181,728    7/2/1998    1/30/2001   

GSI Lumonics

Corporation

GSI Group Corporation    United States    Controlling Laser Polarization.   
6,987,786    12/13/2001    1/17/2006   

GSI Lumonics

Corporation

GSI Group Corporation    United States    Controlling Laser Polarization.   
6,381,259    1/29/2001    4/30/2002   

GSI Lumonics

Corporation

 

-57-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Energy Efficient Method And System For
Processing Target Material Using An Amplified, Wavelength-Shifted Pulse Train.
   6,703,582    1/22/2002    3/9/2004    GSI Lumonics Corporation GSI Group
Corporation    United States    Energy-Efficient, Laser-Based Method And System
For Processing Target Material.    2008-0035614    8/22/2007    Not
Applicable    GSI Group Inc. GSI Group Corporation    United States   
Energy-Efficient, Laser-Based Method And System For Processing Target Material.
   2008-0099453    1/4/2008    Not
Applicable    GSI Group Inc. GSI Group Corporation    United States   
Energy-Efficient, Laser-Based Method And System For Processing Target Material.
   2008-0105664    1/4/2008    Not
Applicable    GSI Group Inc.

 

-58-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Energy Efficient Method And System For
Processing Target Material Using An Amplified, Wavelength-Shifted Pulse Train.
   6,340,806    6/1/2000    1/22/2002    GSI Lumonics Corporation GSI Group
Corporation    United States    Energy-Efficient, Laser-Based Method And System
For Processing Target Material.    2004-0188399    4/6/2004    Not
Applicable    GSI Lumonics Inc. GSI Group Inc.    United States   
Energy-Efficient, Laser-Based Method And System For Processing Target Material.
   6,727,458    8/28/2001    4/27/2004    GSI Lumonics Inc. GSI Group Inc.   
United States    Energy-Efficient, Laser-Based Method And System For Processing
Target Material.    6,281,471    12/28/1999    8/28/2001    GSI Lumonics Inc.
GSI Group Corporation    United States    Flexible Scan Field.    7,238,913   
10/18/2004    7/3/2007    GSI Group Corporation GSI Group Corporation    United
States    Flexible Scan Field.    7,402,774    4/3/2007    7/22/2008    GSI
Group Corporation

 

-59-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Focused Laser Beam
Measurement/Location.    5,521,374    9/7/1994    5/28/1996    Lumonics Corp.
GSI Group Inc.    United States    Stabilization Of The Output Energy Of A
Pulsed Solid State Laser.    5,812,569    3/21/1997    9/22/1998    GSI Lumonics
Inc. GSI Group Corporation    United States    Grid Array Inspection System And
Method.    5,812,268    5/5/1997    9/22/1998    GSI Group Corporation GSI Group
Corporation    United States    Grid Array Inspection System And Method.   
5,652,658    10/19/1993    7/29/1997    GSI Lumonics Corporation GSI Group
Corporation    United States    High Speed Precision Positioning Apparatus.   
6,744,228    7/11/2000    6/1/2004    GSI Group Corporation GSI Group
Corporation    United States    High Speed Precision Positioning Apparatus.   
6,949,844    12/29/2003    9/27/2005    GSI Lumonics Corporation GSI Group
Corporation    United States    High Speed, Laser-Based Marking Method And
System For Producing Machine Readable Marks On Workpieces And
Semiconductor Devices With Reduced Subsurface Damage Produced Thereby.   
7,067,763    5/15/2003    6/27/2006    GSI Lumonics Corporation

 

-60-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    High-Speed Precision Positioning
Apparatus.    2004-0140780    12/29/2003    9/27/2005    GSI Lumonics
Corporation GSI Group Corporation    United States   

Method And Apparatus

For Laser Marking By Ablation.

   7,148,447    1/16/2006    12/12/2006   

GSI Group

Corporation

GSI Group Corporation    United States   

High-Speed Precision,

Laser-Based Method

And System For

Processing Material On

One More Targets

Within A Field.

   6,989,508    7/30/2004    1/24/2006   

GSI Group

Corporation

GSI Group Corporation    United States   

Improved Laser

Marking Of

Semiconductor Wafers-

Hard Marks.

   2006-0189091    11/9/2005    Not
Applicable   

GSI Group

Corporation

GSI Group Corporation    United States   

Method And Apparatus

For Laser Marking By Ablation.

   7,407,861    5/18/2005    8/5/2008   

GSI Group

Corporation

GSI Group Corporation    United States   

Laser Beam Distributor

And Compute Program

For Contolling The

Same.

   5,948,291    4/29/1997    9/7/1999    GSI Lumonics Inc.

 

-61-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Inc.    United States   

Laser Calibration

Apparatus And Method.

   6,501,061    4/26/2000    12/31/2002    GSI Lumonics Inc. GSI Group Inc.   
United States   

Laser Clamping

Assembly & Method.

   6,385,220    4/21/1999    5/7/2002    GSI Lumonics Inc. GSI Group Inc.   
United States    Laser Cooling.    5,696,783    9/7/1995    12/9/1997    GSI
Lumonics Inc. GSI Group Inc.    United States   

Laser Machining Of A

Workpiece.

   5,854,805    3/21/1997    12/29/1998    GSI Lumonics Inc.

GSI Group

Corporation

   United States   

Laser-Based Method

And System For

Processing Targeted

Surface Material and

Article Produced

Thereby.

   7,469,831    10/27/2006    12/30/2008   

GSI Group

Corporation

GSI Group Inc.    United States   

Laser Optical Fibre

Tuning & Control.

   5,463,710    9/9/1992    10/31/1995    Lumonics Inc.

GSI Group

Corporation

   United States   

Laser Processing Of

Conductive Links.

   2009-0016388    5/15/2008    Not
Applicable   

GSI Group

Corporation

GSI Group

Corporation

   United States    Laser Processing.    6,878,899    7/27/2004    4/12/2005   

GSI Lumonics

Corporation

GSI Group

Corporation

   United States    Laser Processing.    6,337,462    11/16/1999    1/8/2002   

GSI Lumonics

Corporation

 

-62-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group
Corporation    United States    Laser Processing.    6,791,059    1/7/2002   
9/14/2004    GSI Lumonics Corporation GSI Group
Corporation    United States    Laser Processing.    5,998,759    12/24/1996   
12/7/1999    GSI Lumonics Corporation GSI Group
Corporation    United States    Laser Processing.    6,300,590    12/16/1998   
10/9/2001    GSI Lumonics Corporation GSI Group
Corporation    United States    Laser Processing.    6,559,412    10/2/2001   
5/6/2003    GSI Lumonics Corporation GSI Group
Corporation    United States    Laser System And Method For Material Processing
With Ultra Fast Lasers.    6,979,798    2/26/2004    12/27/2005    GSI Lumonics
Corporation GSI Group
Corporation    United States    Laser System For Controlling Emitted Pulse
Energy.    5,339,323    4/30/1993    8/16/1994    Lumonics Corp. GSI Group
Corporation    United States    Laser System For Simultaneously Marking Multiple
Parts.    5,521,628    8/30/1993    5/28/1996    Lumonics Corp.

 

-63-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Laser-Based Method And System For
Memory Link Processing With Picosecond Lasers.    2007-0199927    1/31/2007   
Not
Applicable   

GSI Group

Corporation

GSI Group Corporation    United States    Laser-Based Method And System For
Memory Link Processing With Picosecond Lasers.    2004-0134896    10/10/2003   
Not
Applicable    GSI Lumonics Corporation GSI Group Corporation    United States   
Energy Efficient, Laser-Based Method And System For Processing Target Material.
   7,582,848    12/19/2005    9/01/2009    GSI Group Inc. GSI Group Corporation
   United States    Light Beam Distance Encoder.    5,430,537    9/3/1993   
7/04/1995   

GSI Group

Corporation

GSI Group Corporation    United States    Linear Position Detecting System.   
6,297,750    9/13/2000    10/02/2001   

GSI Group

Corporation

GSI Group Corporation    United States    Magnetic Encoder For Sensing Position
And Direction Via A Time And Space Modulated Magnetic Field.    5,939,879   
6/2/1997    8/17/1999    GSI Lumonics Corporation

 

-64-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Inc.    United States    Marking A Workpiece By Light Energy.   
5,463,200    2/11/1993    10/31/1995    Lumonics Inc. GSI Group Corporation   
United States   

Method & System For Generating A Trajectory To Be Followed By A Motor-

Driven Stage When Processing Microstructures At Laser-Processing Site.

   6,495,791    5/16/2001    12/17/2002    GSI Lumonics Corporation GSI Group
Inc.    United States    Method & System For Inspecting Electronic Components
Mounted On Printed Circuit Boards.    7,181,058    12/11/2000    2/20/2007   
GSI Lumonics Inc. GSI Group Corporation    United States    Method & System For
Precisely Positioning A Waist Of A Material-Processing Laser Beam To Process
Microstructures Within A Laser-Processing Site.    6,483,071    5/16/2000   
11/19/2002    GSI Lumonics Corporation

 

-65-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group

Corporation

   United States   

Method & System For

Precisely Positioning A

Waist Of A Material-

Processing Laser Beam To

Process Microstructures

Within A Laser-

Processing Site.

   7,176,407    4/26/2005    2/13/2007   

GSI Group

Corporation

GSI Group

Corporation

   United States   

Method & System For

Precisely Positioning A

Waist Of A Material-

Processing Laser Beam To

Process Microstructures

Within A Laser-

Processing Site.

   6,573,473    11/2/2001    6/3/2003   

GSI Lumonics

Corporation

GSI Group

Corporation

   United States   

Method And Apparatus

For Orienting A Disk Via

Edge Contact.

   5,990,650    11/25/1998    11/23/1999    Lumonics Corp.

GSI Group

Corporation

   United States   

Method And Subsystem

For Determining A

Sequence In Which

Microstructures Are To

Be Processed At A Laser-

Processing Site.

   6,662,063    5/16/2001    12/9/2003   

GSI Lumonics

Corporation

 

-66-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Method And System For Adaptively
Controlling A Laser-Based Material Processing Process And Method And
System For Qualifying Same.    2007-0106416    11/30/2006    Not
Applicable   

GSI Group

Corporation

GSI Group Inc.    United States    Method And System For Automatically
Generating Reference Height Data For Use In A 3-Dimensional Inspection System.
   6,496,270    2/17/2000    12/17/2002    GSI Lumonics Inc. GSI Group
Corporation    United States    Method And System For Automatically Visually
Inspecting An Article.    4,928,313    5/19/1989    5/22/1990    GSI Lumonics
Corporation GSI Group Corporation    United States    Method And System For
Calibrating A Laser Processing System And Laser Marking System Utilizing Same.
   7,015,418    5/15/2003    3/21/2006    GSI Lumonics Inc. GSI Group
Corporation    United States    Method And System For High Speed Measuring Of
Microscopic Targets.    6,249,347    10/19/1999    6/19/2001    GSI Lumonics
Corporation

 

-67-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Method And System For High Speed
Measuring Of Microscopic Targets.    6,177,998    10/20/1999    1/23/2001    GSI
Lumonics Corporation GSI Group Corporation    United States    Method And System
For High Speed Measuring Of Microscopic Targets.    6,181,425    10/18/1999   
1/30/2001    GSI Lumonics Corporation GSI Group Corporation    United States   
Method And System For High-Speed Measuring Of Microscopic Targets.    6,750,974
   9/16/2002    6/15/2004    GSI Lumonics Corporation GSI Group Corporation   
United States    Method And System For High-Speed Measuring Of Microscopic
Targets.    7,199,882    4/8/2005    4/3/2007   

GSI Group

Corporation

GSI Group Corporation    United States    Method And System For High-Speed
Measuring Of Microscopic Targets.    6,452,686    4/2/2002    9/17/2002    GSI
Lumonics Corporation GSI Group Corporation    United States    Method And System
For High-Speed Measuring Of Microscopic Targets.    6,366,357    3/5/1998   
4/2/2002    GSI Lumonics Corporation

 

-68-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States   

Method And System For High-Speed

Precise Laser Trimming, Scan Lens System For Use Therein.

   7,563,695    1/25/2007    7/21/2009   

GSI Group

Corporation

GSI Group Corporation    United States   

Method And System For High-Speed

Precise Laser Trimming, Scan Lens System For Use

Therein And Electrical Device Produced Thereby.

   7,358,157    10/6/2005    4/15/2008   

GSI Group

Corporation

GSI Group Corporation    United States    Method And System For High-Speed,
High-Resolution, 3-D Imaging Of An Object At A Vision Station.    5,024,529   
1/29/1988    6/18/1991    GSI Lumonics Corporation GSI Group Corporation   
United States    Method And System For High-Speed, High-Resolution, 3-D Imaging
Of An Object At A Vision Station.    RE36560    6/17/1993    2/8/2000    GSI
Lumonics Corporation GSI Group Corporation    United States   

Method And System For High-Speed,

Precise Micromaching An Array Of Devices.

   6,951,995    3/26/2003    10/4/2005    GSI Lumonics Corporation

 

-69-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group
Corporation    United States    Method And System For High-Speed, Precise
Micromaching An Array Of Devices.    2006-0205121    5/2/2006    Not
Applicable    GSI Lumonics Corporation GSI Group
Corporation    United States    Method And System For Iteratively, Selectively
Tuning A Parameter Of A Doped Workpiece Using A Pulsed Laser.    2007-0117227   
10/24/2006    Not
Applicable   

GSI Group

Corporation

GSI Group
Corporation    United States    Method And System For Laser Processing Targets
Of Different Types On A Workpiece.    2008-0067155    9/13/2007    Not
Applicable   

GSI Group

Corporation

GSI Group
Corporation    United States    Method And System For Laser Soft Marking.   
2006-0108337    11/9/2005    Not
Applicable   

GSI Group

Corporation

GSI Group
Corporation    United States    Method And System For Machine Vision-Based
Feature Detection And Mark Verification In A Workpiece Or Wafer Marking System.
   7,119,351    5/15/2003    10/10/2006    GSI Lumonics Corporation

 

-70-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Method And System For Machine
Vision-Based Feature Detection And Mark Verification In A Workpiece Or Wafer
Marking System.    2008-0316504    10/9/2006    Not
Applicable   

GSI Group

Corporation

GSI Group Corporation    United States    Method And System For Machine
Vision-Based Feature Detection And Mark Verification In A Workpiece Or Wafer
Marking System.    11/948,425    11/30/2007    Not
Applicable   

GSI Group

Corporation

GSI Group Corporation    United States    Method And System For Processing One
Or More Microstructures Of A Multi-Material Device.    6,639,177    3/27/2002   
10/28/2003    GSI Lumonics Corporation GSI Group Corporation    United States   
Method And System For Suppressing Unwanted Reflections In An Optical System.   
6,028,671    1/31/1996    2/22/2000    GSI Lumonics Corporation

 

-71-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Method And System For
Triangulation-Based, 3-D Imaging Utilizing An Angled Scanning Beam Of Radiant
Energy.    5,815,275    3/27/1997    9/29/1998   

GSI Group

Corporation

GSI Group Corporation    United States    Methods And Apparatus For Utilizing An
Optical Reference.    7,538,564    10/18/2006    5/26/2009   

GSI Group

Corporation

GSI Group Corporation    United States    Methods And Systems For Precisely
Relatively Positioning A Waist Of A Pulsed Laser Beam And Method And System For
Controlling Energy Delivered To A Target Structure.    7,027,155    3/27/2002   
4/11/2006    GSI Lumonics Corporation GSI Group Corporation    United States   
Methods And Systems For Precisely Relatively Positioning A Waist Of A Pulsed
Laser Beam And Method And System For Controlling Energy Delivered To A Target
Structure.    2006-0028655    10/11/2005    Not
Applicable    GSI Lumonics Corporation

 

-72-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Methods And Systems For Processing A
Device, Methods And Systems For Modeling Same And The Device.    6,972,268   
3/27/2002    12/6/2005    GSI Lumonics Corporation GSI Group Corporation   
United States    Methods And Systems For Processing A Device, Methods And
Systems For Modeling Same And The Device.    7,192,846    5/9/2005    3/20/2007
  

GSI Group

Corporation

GSI Group Corporation    United States    Methods And Systems For Thermal-Based
Laser Processing A Multi-Material Device.    7,382,389    11/7/2006    6/3/2008
  

GSI Group

Corporation

GSI Group Corporation    United States    Methods And Systems For Thermal-Based
Laser Processing A Multi-Material Device.    2002-0167581    3/27/2002    Not
Applicable   

GSI Group

Corporation

GSI Group Corporation    United States    Methods And Systems For Thermal-Based
Laser Processing A Multi-Material Device.    7,394,476    5/2/2006    7/1/2008
  

GSI Group

Corporation

 

-73-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Methods And Systems For Thermal-Based
Laser Processing A Multi-Material Device.    12/165,853    7/1/2008   

Not

Applicable

   GSI Lumonics
Corporation GSI Group Corporation    United States    Multi-Color Laser
Projector For Optical Layup Template And The Like.    6,000,801    5/2/1997   
12/14/1999    GSI Lumonics
Corporation GSI Group Inc.    United States    Multiple Element, Folded Beam
Laser.    5,867,519    8/7/1996    2/2/1999    Lumonics Inc. GSI Group Inc.   
United States    Multiple Element, Folded Beam Laser.    5,867,518    8/7/1996
   2/2/1999    Lumonics Inc. GSI Group Corporation    United States    Optical
Metrological Scale And Laser-Based Manufacturing Method Therefor.   
2007-0240325    10/11/2006   

Not

Applicable

   GSI Group
Corporation GSI Group Corporation    United States    Optical Scanning Method
And System And Method For Correcting Optical Aberrations Introduced
Into The System By A Beam Deflector.    7,466,466    4/25/2006    12/16/2008   
GSI Lumonics
Corporation GSI Group Corporation    United States    Part Machining
Programming/Camera.    5,339,103    8/18/1992    8/16/1994    Lumonics
Corp.

 

-74-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Inc.    United States    Programmable Illuminator For Vision System.
   6,633,338    4/27/1999    10/14/2003    GSI Lumonics Inc. GSI Group
Corporation    United States    Laser Machining Of A Workpiece.    5,854,805   
3/21/1997    12/29/1998    GSI Lumonics Inc. GSI Group Corporation    United
States    Pulse Control In Laser Systems.    6,831,936    8/7/2000    12/14/2004
   GSI Lumonics Corporation GSI Group Corporation    United States    Pulse
Control In Laser Systems.    6,339,604    6/12/1998    1/15/2002    GSI Lumonics
Corporation GSI Group Corporation    United States    Pulse Control In Laser
Systems.    6,973,104    12/7/2004    12/6/2005    GSI Lumonics Corporation GSI
Group Corporation    United States    Rectification Of A Laser Pointing Device.
   5,400,132    10/12/1993    3/21/1995    GSI Lumonics Corporation GSI Group
Corporation    United States    Resonant Scanner Control System.    5,121,138   
5/22/1990    6/9/1992    GSI Lumonics Corporation GSI Group Corporation   
United States    Robotically Operated Laser Head.    6,822,187    6/4/2001   
11/23/2004    GSI Lumonics Corporation

 

-75-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Scanned Remote Imaging Method And
System And Method Of Determining Optimum Design Characteristics Of A Filter For
Use Therein.    5,768,461    4/28/1997    6/16/1998   

GSI Group

Corporation

GSI Group Corporation    United States    Scanned Remote Imaging Method And
System And Method Of Determining Optimum Design Characteristics Of A Filter For
Use Therein.    5,822,486    11/2/1995    10/13/1998    GSI Lumonics Corporation
GSI Group Corporation    United States    Scanning Microscope Employing Improved
Scanning Mechanism.    5,225,923    7/9/1992    7/6/1993   

GSI Lumonics

Corporation

GSI Group Inc.    United States    Stabilization Of The Output Power Of A Pulsed
Solid State Laser.    5,812,569    3/21/1997    9/22/1998    GSI Lumonics Inc.
GSI Group Corporation    United States    System And Method For Inspecting
Wafers In A Laser Marking System.    7,315,361    4/29/2005    1/01/2008   

GSI Group

Corporation

 

-76-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States   

System And Method For Laser Processing

At Non-Constant Velocities.

   2008-0029491    9/15/2006    Not
Applicable   

GSI Group

Corporation

GSI Group Corporation    United States    System And Method For Multi-Pulse
Laser Processing.    2008-0164240    1/3/2008    Not
Applicable   

GSI Group

Corporation

GSI Group Corporation    United States   

Triangulation-Based 3-D Imaging And Processing Method

And System.

   5,654,800    7/29/1996    8/5/1997    GSI Lumonics Corporation GSI Group
Corporation    United States   

Triangulation-Based 3-D Imaging And Processing Method

And System.

   5,812,269    5/9/1997    9/22/1998    GSI Lumonics Corporation GSI Group
Corporation    United States   

Triangulation-Based 3-D Imaging And Processing Method

And System.

   5,546,189    5/19/1994    8/13/1996   

GSI Group

Corporation

GSI Group Corporation    United States   

Versatile Method And System For High

Speed 3D Imaging Of Microscopic Targets.

   6,098,031    3/5/1998    8/1/2000    GSI Lumonics Corporation

 

-77-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Inc.    United States    Waveguide Device With Mode Control And Pump
Light Confinement And Method of Using Same.    6,785,304    7/24/2001   
8/31/2004    GSI Lumonics Inc. GSI Group Corporation    United States   
Wireless Chart Recorder System And Method.    7,135,987    5/30/2003    Not
Listed    GSI Lumonics Corporation GSI Group Corporation    United States   
Methods and Systems For Precisely Relatively Positioning A Waist of A Pulsed
Laser Beam And Method For Controlling Energy Delivered To A Target Structure.   
2008-0094640    12/21/2006    Not
Applicable   

GSI Group

Corporation

GSI Group Corporation    United States    Methods And Systems For Thermal-Based
Laser Processing A Multi-Material Device    2007-0215820    12/20/2006    Not
Applicable   

GSI Group

Corporation

GSI Group Corporation    United States    Monitoring Bearing Performance.   
6,956,491    6/13/2003    10/18/2005    GSI Lumonics Corporation

 

-78-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Rotary Device With Matched Expansion
Ceramic Bearings.    6,710,487    1/10/2001    3/23/2004    GSI Lumonics
Corporation GSI Group Corporation    United States    Apparatus For Controlled
Movement Of An Element.    7,129,601    2/13/2002    10/31/2006    GSI Lumonics
Corporation GSI Group Corporation    United States   

System And Method For Adjusting A PID Controller In A

Limited Rotation

Motor System.

   7,190,144    1/21/2005    3/13/2007    GSI Lumonics Corporation GSI Group
Corporation    United States    Capacitive Position Sensor.    4,694,235   
8/1/1986    9/15/1987    GSI Lumonics Corporation GSI Group Corporation   
United States    Capacitive Transducing With Feedback.    5,537,109    5/28/1993
   7/16/1996    GSI Lumonics Corporation GSI Group Corporation    United States
   Composite Rotor And Output Shaft For Galvanometer Motor And Method Of
Manufacture Thereof.    7,365,464    9/1/2004    4/29/2008    GSI Lumonics
Corporation GSI Group Corporation    United States    Controlled High Speed
Reciprocating Angular Motion Actuator.    6,448,673    6/1/2001    9/10/2002   
GSI Lumonics Corporation

 

-79-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Digital Control Servo System.   
7,200,464    9/21/2001    4/3/2007    GSI Lumonics Corporation GSI Group
Corporation    United States    Galvanometer Motor With Composite Stator
Assembly.    6,982,504    1/24/2003    1/3/2006    GSI Lumonics Corporation GSI
Group Corporation    United States    Galvanometer Position Detector.   
6,426,635    12/30/1999    7/30/2002    GSI Lumonics Inc. GSI Group Corporation
   United States    Galvanometer Unit.    6,433,449    3/14/2002    8/13/2002   
GSI Lumonics Inc. GSI Group Corporation    United States    Galvanometer Unit.
   6,380,649    11/2/1999    4/30/2002    GSI Lumonics Inc. GSI Group
Corporation    United States    Mirror Mounting Structures And Methods For
Scanners Employing Limited Rotation Motors.    7,471,432    4/11/2007   
12/30/2008   

GSI Group

Corporation

GSI Group Corporation    United States    Mirror Mounting Structures And Methods
For Scanners Employing Limited Rotation Motors.    7,212,325    11/23/2004   
5/1/2007    GSI Lumonics Corporation

 

-80-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Mirror Mounting.    2009-0062024   
8/27/2007    Not Listed   

GSI Group

Corporation

GSI Group Corporation    United States    Rotor Shaft For Limited Rotation Motor
And Method Of Manufacture Thereof.    7,262,535    12/17/2004    8/28/2007   
GSI Lumonics Corporation GSI Group Corporation    United States    Improved
Rotor Shaft For Galvanometer Motor And Method Of Manufacture Thereof.   
2005-0134132    12/17/2004    Not
Applicable    GSI Lumonics Corporation GSI Group Corporation    United States   
Method And Apparatus For Beam Deflection.    7,136,547    2/13/2002   
11/14/2006    GSI Lumonics Corporation GSI Group Corporation    United States   
Method And Apparatus For Reducing The Stress On Rotating Shaft Bearings.   
6,390,684    7/3/2001    5/21/2002    GSI Lumonics Corporation GSI Group
Corporation    United States    Method For A Galvanometer With Axial Symmetry
And Improved Bearing Design.    6,612,015    10/22/2001    9/2/2003    GSI
Lumonics Corporation GSI Group Corporation    United States    Method For
Optimum Material Selection And Processing For Dynamic Mirror Applications.   
7,404,647    12/10/2004    7/29/2008    GSI Lumonics Corporation

 

-81-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Method For Tuning The Resonant
Frequency Of Crossed-Flexure Pivot Galvanometers.    6,265,794    10/29/1999   
7/24/2001    GSI Lumonics Corporation GSI Group Corporation    United States   
Monitoring Bearing Performance.    6,956,491    6/13/2003    10/18/2005    GSI
Lumonics Corporation GSI Group Corporation    United States    Moving Magnet
Galvanometers Having A Varied Density Winding Distribution Coil For A Desired
Performance Characteristic.    5,225,770    2/25/1991    7/6/1993    GSI
Lumonics Corporation GSI Group Corporation    United States    Moving Magnet
Optical Scanner With Novel Rotor Design.    5,424,632    10/22/1992    6/13/1995
   GSI Lumonics Corporation GSI Group Corporation    United States    Optical
Element For Scanning System And Method Of Manufacture Thereof    6,749,309   
9/27/2001    6/15/2004    GSI Lumonics Corporation

 

-82-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States   

Optical Position Transducer Systems And Methods Employing Reflected Illumination
For Limited Rotation

Motor Systems.

   2008-0013106    6/4/2007    Not Listed   

GSI Group

Corporation

GSI Group Corporation    United States    Optical Scanner With Damped Coupling.
   5,097,356    6/1/1990    3/17/1992    GSI Lumonics Corporation GSI Group
Corporation    United States    Optical Scanning System.    5,237,444   
6/26/1992    8/17/1993    General Scanning, Inc. GSI Group Corporation    United
States   

Asymmetrical

Resonant Scanner And Device.

   4,990,808    1/30/1989    2/15/1991    GSI Lumonics Corporation GSI Group
Corporation    United States    Resonant Mechanical System.    4,878,721   
2/17/1987    11/7/1989    GSI Lumonics Corporation GSI Group Corporation   
United States   

Rotary Motor Having An Angular Position Transducer And Galvanometers Scanning
System Employing Such

Motor.

   5,235,180    3/5/1992    8/10/1993    GSI Lumonics Corporation

 

-83-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Rotary Optical Encoder Employing
Multiple Sub-Encoders With Common Reticle Substrate.    7,482,575    8/2/2007   
1/27/2009   

GSI Group

Corporation

GSI Group Corporation    United States    Smart Energy Emitting Head.   
6,581,833    11/2/2001    6/24/2003   

GSI Group

Corporation

GSI Group Corporation    United States    Continuous Position Calibration For
Servo Controlled Rotary System.    6,768,100    10/29/2001    7/27/2004    GSI
Lumonics Corporation GSI Group Corporation    United States   

System And Method For Diagnosing A Controller In A

Limited Rotation

Motor System.

   7,170,251    1/21/2005    1/30/2007    GSI Lumonics Corporation GSI Group
Corporation    United States   

System And Method For Diagnosing A Controller In A

Limited Rotation

Motor System.

   7,291,999    11/30/2006    11/6/2007   

GSI Group

Corporation

 

-84-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    System And Method For Employing A
Resonant Scanner In An X-Y High Speed Drilling System By Providing Low Net
Scanning Velocity During Drilling.    2008-0049285    7/26/2007    Not Listed   

GSI Group

Corporation

GSI Group Corporation    United States    System And Method For High Power Laser
Processing.    2007-0029289    7/07/2006    Not
Applicable   

GSI Group

Corporation

Continuum Electro-Optics, Inc.    United States    System And Method For
Optimizing Character Marking Performance.    2005-0177330    5/10/1991   
2/9/1993   

Continuum

Electro-Optics, Inc.

Continuum Electro-Optics, Inc.    United States    System And Method For
Providing Rotation Control In A Limited Rotation Motor System.    7,649,288   
9/24/2007    1/19/2010   

GSI Group

Corporation

GSI Group Corporation    United States    System Of Monitoring Bearing
Performance.    6,593,854    6/18/2001    7/15/2003    GSI Lumonics Corporation
GSI Group Corporation    United States    Torsion Bar Scanner With Damping.   
4,919,500    9/9/1988    4/24/1990    GSI Lumonics Corporation GSI Group
Corporation    United States    Variable Reactance Position Detector.   
6,486,683    12/30/1999    11/26/2002    GSI Lumonics Inc.

 

-85-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Inc.    United States    Method And System For Triangulation-Based,
3-D Imaging Utilizing An Angled Scanning Beam Of Radiant Energy.    5,617,209   
4/27/1995    4/1/1997    GSI Lumonics, Corporation GSI Group Inc.    United
States    High-Speed Precision Positioning Apparatus.    6,144,118    9/18/1998
   11/07/2000    GSI Lumonics, Corporation GSI Group Inc.    United States   
High-Speed, Precision, Laser-Based Method And System For Processing Material Of
One Or More Targets Within A Field.    6,777,645    3/27/2002    8/17/2004   
GSI Lumonics, Corporation GSI Group Corporation    United States    Laser
Processing.    6,911,622    5/05/2003    6/28/2005   

GSI Group

Corporation

GSI Group Corporation    United States    Systems And Methods For Controlling
Limited Rotation Motor Systems.    2008-0303474    6/08/2007    Not
Applicable   

GSI Group

Corporation

GSI Group Corporation    United States    Mirror Mounting.    2009-0062024   
8/27/2007    Not
Applicable   

GSI Group

Corporation

GSI Group Corporation    United States    Laser Processing Of Conductive Links.
   2009-0016388    5/15/2008    Not
Applicable   

GSI Group

Corporation

 

-86-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

GSI Group Corporation    United States    Link Processing With High Speed Beam
Deflection.    2009-0095722    9/18/2008    Not
Applicable   

GSI Group

Corporation

Continuum Electro-Optics, Inc.    United States    Mode Locked Laser With
Variable Pulse Duration.    7,356,053    10/16/2003    4/8/2008   

Continuum

Electro-Optics, Inc.

Continuum Electro-Optics, Inc.    United States    Method And Apparatus For
Parametric Generation Of Mid-infrared Light In KNBO3.    5,065,046    11/28/1990
   11/12/1991   

Continuum

Electro-Optics, Inc.

Continuum Electro-Optics, Inc.    United States    Diffraction Filtered Large
Mode Laser Resonator.    5,065,407    4/12/1990    11/12/1991   

Continuum

Electro-Optics, Inc.

Continuum Electro-Optics, Inc.    United States    High Output Coupling Cavity
Design For Optical Parametric Oscillators.    5,079,445    7/12/1990    1/7/1992
  

Continuum

Electro-Optics, Inc.

Continuum Electro-Optics, Inc.    United States    Tunable Pulsed
Titanium:Sapphire Laser And Conditions For Its Operation.    5,081,630   
9/29/1989    1/14/1992   

Continuum

Electro-Optics, Inc.

 

-87-



--------------------------------------------------------------------------------

 

Grantor

   Country   

Title

  

Application/Publication,
Patent No.

   Filing Date    Issue Date   

Record Owner

Continuum Electro-Optics, Inc.    United States    Laser Saturable Absorber And
Passive Negative Feedback Elements, And Method Of Producing Energy Output
Therefrom.    6,546,027    12/1/1999    4/8/2003   

Continuum

Electro-Optics, Inc.

Continuum Electro-Optics, Inc.    United States    Multi-Pass
Laseramplifier System.    5,172,263    5/10/1991    12/15/1992   

Continuum

Electro-Optics, Inc.

Continuum Electro-Optics, Inc.    United States    Tunable Pulsed Single
Longitudinal Mode Optical Parametric Oscillator.    5,235,456    5/10/1991   
8/10/1993   

Continuum

Electro-Optics, Inc.

Continuum Electro-Optics, Inc.    United States    Narrow Linewidth BBO Optical
Parametric Oscillator Utilizing Extraordinary Resonance.    5,406,409   
3/30/1994    4/11/1995   

Continuum

Electro-Optics, Inc.

Continuum-Electro-Optics, Inc.    United States    Automated Single Longitudinal
Mode Locking System.    5,185,751    5/10/1991    2/09/1993   

Continuum-

Electro- Optics, Inc.

Continuum-Electro-Optics, Inc.    United States    Single Longitudinal Mode
Laser Without Seeding.    5,412,673    12/22/1993    5/02/1995   

Continuum-

Electro-Optics, Inc.

 

-88-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

Continuum-Electro-Optics, Inc.    United States    Side Pumping Arrangement.   
5,455,838    11/15/1993    10/03/1995   

Continuum-

Electro-Optics, Inc.

Continuum-Electro-Optics, Inc.    United States    Narrow Linewidth BBO Optical
Parametric Oscillator Utilizing Extraordinary Resonance.    5,594,592   
3/09/1995    1/14/1997   

Continuum-

Electro-Optics, Inc.

Continuum-Electro-Optics, Inc.    United States    Methods And Apparatus For An
Improved Amplifier For Driving A Non-Linear Load.    7,276,857    2/07/2005   
10/02/2007   

Continuum-

Electro-Optics, Inc.

Continuum-Electro-Optics, Inc.    United States    Methods And Apparatus For An
Improved Amplifier For Driving A Dynamic Load.    7,342,363    2/07/2005   
3/11/2008   

Continuum-

Electro-Optics, Inc.

Continuum-Electro-Optics, Inc.    United States    Power Supply System Method Of
Use.    7,436,153    5/20/2005    10/14/2008   

Continuum-

Electro-Optics, Inc.

Control Systemation, Inc.    United States    Failure Analysis
Methods And Systems.    7,271,012    7/14/2004    9/18/2007   

Control

Systemation, Inc.

 

-89-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

Excel Technology, Inc.    United States    Broadly Tunable, High Repetition Rate
Solid State Lasers And Uses Thereof.    5,121,398    7/23/1990    6/09/1992   

Excel Technology,

Inc.

MicroE Systems Corp.    United States    Absolute Encoder Employing Linked
Sub-Encoders And Beat Track.    7,368,705    6/28/2007    5/06/2008   

GSI Group

Corporation

MicroE Systems Corp.    United States    Absolute Encoder Employing
Concatenated, Multi-Bit, Interpolated Sub-Encoders.    7,253,395    11/17/2004
   8/07/2007   

GSI Group

Corporation

MicroE Systems Corp.    United States    Precision Material-Handling Robot
Employing High-Resolution, Compact Absolute Encoder.    7,321,113    5/25/2005
   1/22/2008   

GSI Group

Corporation

MicroE Systems Corp.    United States    Multi-Track Absolute Encode.   
6,366,047    7/13/2000    4/4/2002    GSI Lumonics Corporation MicroE Systems
Corp.    United States    Optical Position Encoder Having Alignment Indicators
Providing Quantitative Alignment Indications.    7,067,797    9/15/2004   
6/27/2006   

GSI Group

Corporation

 

-90-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

MicroE Systems Corp.    United States    Optical Encoder Having Slanted Optical
Detector Elements For Harmonic Suppression.    7,324,212    2/28/2007   
1/29/2008   

GSI Group

Corporation

MicroE Systems Corp.    United States    Multi Track Optical Encoder Employing
Beam Divider.    7,193,204    7/7/2003    3/20/2007   

GSI Group

Corporation

MicroE Systems Corp.    United States    Interferometric Optical Position
Encoder Employing Spatial Filtering Of Diffraction Orders For Improved Accuracy.
   7,480,060    8/8/2007    1/20/2009   

GSI Group

Corporation

MicroE Systems Corp.    United States    Encoder Self-Calibration Apparatus And
Method.    6,897,435    10/31/2002    5/24/2005    GSI Lumonics Corporation
MicroE Systems Corp.    United States    Optical Encoder Having Slanted Optical
Detector Elements For Harmonic Suppression.    7,324,212    2/28/2007   
1/29/2008   

GSI Group

Corporation

MicroE Systems Corp.    United States    Diffuse Surface Interference Position
Sensor.    5,783,752    2/20/1997    7/21/1998    GSI Lumonics Corporation

 

-91-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

MicroE Systems Corp.    United States    Non-Contacting Torque Sensor And
Displacement Measuring Apparatus And Method.    5,754,295    12/20/1996   
5/19/1998    GSI Lumonics Corporation MicroE Systems Corp.    United States   
Position Encoder With Scale Calibration.    6,686,585    9/19/2001    2/3/2004
   GSI Lumonics Corporation MicroE Systems Corp.    United States    Encoder
Scale Error Compensation Employed Comparison Among Multiple Detectors.   
7,126,109    6/14/2004    10/24/2006   

GSI Group

Corporation

MicroE Systems Corp.    United States    Rotary Position Sensor With Offset Beam
Generating Element And Elliptical Detector Array.    7,183,537    12/16/2003   
2/27/2007   

GSI Group

Corporation

MicroE Systems Corp.    United States    Method Of Generating An Index Signal
For An Optical Encoder.    7,075,057    4/26/2005    7/11/2006   

GSI Group

Corporation

MicroE Systems Corp.    United States    Encoder Scale Error Compensation
Employed Comparison Among Multiple Detectors.    7,126,109    6/14/2004   
10/24/2006   

GSI Group

Corporation

 

-92-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

MicroE Systems Corp.    United States    Rotary Position Sensor With Offset Beam
Generating Element And Elliptical Detector Array.    7,183,537    12/16/2003   
2/27/2007   

GSI Group

Corporation

MicroE Systems Corp.    United States    Optical Encoder With Burst Generator
For Generating Burst Output Signals.    7,193,205    4/23/2006    3/20/2007   

GSI Group

Corporation

MicroE Systems Corp.    United States    Apparatus For Detecting Relative
Movement.    5,559,600    2/1/1995    9/24/1996    GSI Lumonics Corporation
MicroE Systems Corp.    United States    Optical Encoder With Burst Generator
For Generating Burst Output Signals.    7,193,205    4/23/2006    3/20/2007   

GSI Group

Corporation

MicroE Systems Corp.    United States    Apparatus For Detecting Relative
Movement.    5,559,600    2/1/1995    9/24/1996    GSI Lumonics Corporation
MicroE Systems Corp.    United States    Apparatus For Detecting Relative
Movement Wherein A Detecting Means Is Positioned In A Region Of Natural
Interference.    5,486,923    2/24/1995    1/23/1996    GSI Lumonics Corporation

 

-93-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

MicroE Systems Corp.    United States    Apparatus For Detecting Relative
Movement Wherein A Detecting Means Is Positioned In A Region Of Natural
Interference.    5,646,730    1/23/1996    7/8/1997    GSI Lumonics Corporation
MicroE Systems Corp.    United States    Scale Assembly For Optical Encoder
Having Affixed Optical Reference Markers.    7,343,693    11/9/2006    3/18/2008
  

GSI Group

Corporation

MicroE Systems Corp.    United States    Optical Track Sensing Device.   
5,991,249    7/29/1997    11/23/1999    GSI Lumonics Corporation MicroE Systems
Corp.    United States    Reference Point Talbot Encoder.    7,002,137   
8/13/2002    2/21/2006    GSI Group Inc. Photo Research, Inc.    United States
   Apparatus With Multiple Light Detectors And Methods Of Use And Manufacture.
   2007-0272844    5/25/2006    Not
Applicable   

Photo Research,

Inc.

Photo Research, Inc.    United States    Depolarizer For Light
Measuring Instruments.    5,028,134    5/24/1990    7/2/1991   

Photo Research,

Inc.

 

-94-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

Photo Research, Inc.    United States    Spectral Intensity Measuring System To
Pulsed Light Having A Multichannel Detector Array And Adjustment System
Including A Digital Phase Locked Loop.    5,239,174    8/30/1991    8/24/1993   

Photo Research,

Inc.

Photo Research, Inc.    United States    Synthetic Aperture Video Photometer
System.    5,267,038    12/30/1988    11/20/1993   

Photo Research,

Inc.

Photo Research, Inc.    United States    Multiaxis Photometric Inspection System
& Method For Flat Panel Displays.    6,111,243    1/30/1998    8/29/2000   

Photo Research,

Inc.

Photo Research, Inc.    United States    Led Measuring Device.    7,022,969   
5/14/2004    4/4/2006   

Photo Research,

Inc.

Quantronix Corporation    United States    Fiber Delivery System
With Enhanced Passive Fiber Protection And Active Monitoring.    7,146,073   
7/19/2004    12/5/2006   

Quantronix

Corporation

Quantronix Corporation    United States    Mode-Locked Laser Method And
Apparatus.    7,079,558    11/30/2004    7/18/2006   

Excel/Quantronix,

Inc.

 

-95-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

Quantronix Corporation    United States    Apparatus And Method For Measuring
Intensity And Phase Of A Light Pulse With An Interferometric Asymmetric
Single-Shot Autocorrelator.    6,801,318    4/30/2002    10/05/2004   

Excel/Quantronix,

Inc.

Quantronix Corporation    United States    Stackable Integrated Diode Packaging.
   6,151,341    5/27/1998    11/21/2000   

Excel/Quantronix,

Inc.

Quantronix Corporation    United States    Scalable Vertically Diode-Pumped
Solid-State Lasers.    6,075,803    5/27/1998    6/13/2000   

Excel/Quantronix,

Inc.

Quantronix Corporation    United States    Intra-Cavity And Inter-Cavity
Harmonics Generation In High-Power Lasers.    5,943,351    2/2/1998    8/24/1999
  

Excel/Quantronix,

Inc.

Quantronix Corporation    United States    Three Color Laser.    5,295,143   
5/6/1992    3/15/1994   

Excel Technology,

Inc.

Quantronix Corporation    United States    High Power ND:YLF Solid State Lasers.
   5,148,445    9/26/1990    9/15/1992    Quantronix, Inc. Quantronix
Corporation    United States    Laser Cutting And Sawing Method And Apparatus.
   2007-0062917    11/30/2005    Not
Applicable   

Quantronix

Corporation

 

-96-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

Quantronix Corporation    United States   

Fiber Laser And

Methods of

Manufacture And Use.

   2007-0098023    10/28/2005    Not Issued   

Quantronix

Corporation

Quantronix Corporation    United States   

Laser Delivery System

And Method For Photolithographic

Mask Repair.

   6,341,009    2/24/2000    1/22/2002   

Quantronix

Corporation

Quantronix Corporation    United States   

Longitudinally Pumped

Solid State Laser And Methods Of Making

And Using.

   7,408,971    2/28/2006    8/05/2008   

Quantronix

Corporation

Synrad, Inc.    United States   

Food Processing Using

Laser Radiation.

   2008-0124433    11/27/2006    Not
Applicable    Synrad, Inc. Synrad, Inc.    United States   

Laser Tube With

External Adjustable

Reactance For A Gas Discharge RF-Excited

Laser.

   7,480,323    5/17/2007    1/20/2009    Synrad, Inc. Synrad, Inc.    United
States   

System And Method

For Laser Beam

Coupling Between

Waveguide And

Optics.

   6,603,794    9/5/2001    9/5/2003    Synrad, Inc.

 

-97-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,
Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

Synrad, Inc.    United States    Laser System And Method For Gain Medium With
Output Beam Transverse Profile Tailoring Longitudinal Strips.    6,614,826   
5/5/2000    9/2/2003    Synrad, Inc. Synrad, Inc.    United States    Laser
System And Method For Beam Enhancement.    6,198,759    12/27/1999    3/6/2001
   Synrad, Inc. Synrad, Inc.    United States    Laser With Heat Transfer System
And Method.    6,198,758    12/27/1999    3/6/2001    Synrad, Inc. Synrad, Inc.
   United States    Laser Assembly System And Method.    6,195,379    12/27/1999
   2/27/2001    Synrad, Inc. Synrad, Inc.    United States    All Metal
Electrode Sealed Gas Laser.    5,953,360    10/24/1997    9/14/1999    Synrad,
Inc. Synrad, Inc.    United States    Sealed-Off, RF-Excited Gas Lasers And
Method For Their Manufacture.    5,065,405    1/24/1990    11/21/1991    Synrad,
Inc. Synrad, Inc.    United States    Colpits RF Power Oscillator For A Gas
Discharge Laser.    2008-0285613    5/17/2007    Not
Applicable    Synrad, Inc.

 

-98-



--------------------------------------------------------------------------------

 

Grantor

  

Country

  

Title

  

Application/Publication,

Patent No.

  

Filing Date

  

Issue Date

  

Record Owner

Synrad, Inc.    United States   

Food Processing Using

Laser Radiation.

   2008-0124433    11/27/2006    Not
Applicable    Synrad, Inc. Synrad, Inc.    United States   

Drive System For RF-

Excited Gas Lasers.

   5,008,894    3/30/1990    4/16/1991    Synrad, Inc. Synrad, Inc.    United
States   

Method And Apparatus

For Multi-Color Laser Engraving.

   5,215,864    9/28/1990    6/01/1993    Synrad, Inc. Synrad, Inc.    United
States   

RF-Excited Gas Laser

System.

   5,602,865    11/14/1995    2/11/1997    Synrad, Inc. Synrad, Inc.    United
States    Laser Scanner.    5,646,765    6/07/1995    7/08/1997    Synrad, Inc.

 

-99-



--------------------------------------------------------------------------------

Registered Copyrights

 

Grantor

  

Country

  

Title

  

Application/Registration No.

  

Filing Date

  

Registration
Date

  

Record Owner

Control Laser Corporation    United States    Signature
(Graphics Plus)
Laser System
Software: User
Interface.    Txu000530393    1992    7/9/1992    Control Laser Control Laser
Corporation    United States    Signature Laser
System
Software; Laser
Control System.    Txu000530391    1992    7/9/1992    Control Laser

Licenses

None.

 

-100-



--------------------------------------------------------------------------------

 

PART G: Non-Registered Copyrights

None.

 

-101-



--------------------------------------------------------------------------------

 

PART H: Intellectual Property Subject to License and Franchising Agreements

None.

 

-102-



--------------------------------------------------------------------------------

 

PART I: Real Property

 

Grantor

  

Location

  

Leasehold
or Fee

  

Lessor or Mortgagee

  

Lease or
Mortgage Terms

  

Principal Use

  

Other Liens

GSI Group

Corporation

   125 Middlesex Turnpike, Bedford, MA 01803    Leasehold   

125 Middlesex Turnpike,

LLC

   Expires on the third anniversary of the Effective Date of the Plan with two
five-year renewal options    Manufacturing, R&D, Marketing, Sales and
Administrative   

1. Commercial Real Estate

Mortgage, Security

Agreement, Fixture Filing

and Financing Statement

from 125 Middlesex

Turnpike, LLC, to TD

Banknorth, N.A., in the

original principal amount

of $12,150,000.00 dated

January 30, 2008, filed as

Document No. 1463955

 

2. Conditional Assignment

of Leases, Rents and

Profits from 125

Middlesex Turnpike, LLC,

to TD Banknorth, N.A.,

dated January 30, 2008,

filed as

Document No. 1463956

 

-103-



--------------------------------------------------------------------------------

 

Grantor

  

Location

  

Leasehold

or Fee

  

Lessor or Mortgagee

  

Lease or
Mortgage Terms

  

Principal Use

  

Other Liens

GSI Group

Corporation

  

1370 Miners

Drive, Lafayette, CO 80026

   Leasehold    Public Road, LLC    Expires: May 31, 2010    General
Offices, R&D    Unknown

GSI Group

Corporation,

Korea Branch

  

YeonWoo Building 2F, 1200 Gaepo 4-

Dong, Gangnam-Gu, Seoul 135-962, Korea

   Leasehold    Kim, Pyung Ho    Expired on April 13, 2011    Marketing and
Sales    Unknown

GSI Group

Corporation,

Taiwan Branch

   8F, No. 3 Lane 91 Dongmei Road, Hsinchu 30070 Taiwan    Leasehold   

Chu Cherug Construction

Co., Ltd.

   Expires: December 14, 2011    Marketing, Sales and Administrative    Unknown

Control Laser

Corporation

   2419 Lake Orange Drive Orlando, Florida 32837    Owned    Not applicable   
Not applicable    Manufacturing, R&D, Marketing, Sales and Administrative   

1. 2007 Taxes are Past

Due.

 

-104-



--------------------------------------------------------------------------------

 

Grantor

  

Location

  

Leasehold or
Fee

  

Lessor or Mortgagee

  

Lease or
Mortgage
Terms

  

Principal Use

  

Other Liens

Cambridge

Technology, Inc.

  

25 Hartwell

Avenue,

Lexington, MA

02421

   Leased, $546,000/year   

Duffy Hartwell LLC, 411

Waverly Oaks Road, Suite

340, Waltham, MA 02452

  

Expires:

December 31,

2016

  

Manufacturing,

R&D,

Marketing,

Sales and

Administrative

   Unknown

Cambridge

Technology, Inc.

  

297 Grass

Valley Highway,

2nd Floor, Room C, Auburn, CA

95603

   Leased, $600/month    Robert Henrichson, 13000 Big Sky Place, Auburn CA 95602
   Expires: June 1, 2011    Marketing, Sales and Administrative    Unknown

Continuum

Electro-Optics,

Inc.

   3150 Central Expressway Santa Clara, CA 95051    Leased, $293,000/year   
Harvest Properties, Inc., 6475 Christie Avenue, Suite 550, Emeryville, CA 94608
   Expires: December 31, 2013    Manufacturing, R&D, Marketing, Sales and
Administrative    Unknown

 

-105-



--------------------------------------------------------------------------------

 

Grantor

  

Location

  

Leasehold

or Fee

  

Lessor or Mortgagee

  

Lease or
Mortgage Terms

  

Principal Use

  

Other Liens

Photo Research

Inc.

  

9731 Topanga

Canyon Place,

Chatsworth, CA

91311-4135

   Owned    Not applicable    Not applicable   

Manufacturing,

R&D,

Marketing,

Sales and

Administrative

  

1. A Deed of Trust to secure an original indebtedness of $1,300,000.00
recorded November 15, 1989 as Instrument No. 89-1839951 of Official

Records.

Quantronix Corporation

   41 Research Way, East Setauket, New York 11733   

Owned*

* Property is

currently

leased from

the Town of Brookhaven

Industrial

Development

Agency

pursuant to a Payment-in-

Lieu-of-Tax

Agreement

   Not applicable   

Expires:

November 30,

2012

  

Manufacturing,

R&D,

Marketing,

Sales and

Administrative

   None

 

-106-



--------------------------------------------------------------------------------

 

Grantor

  

Location

  

Leasehold

or Fee

  

Lessor or Mortgagee

  

Lease or
Mortgage Terms

  

Principal Use

  

Other Liens

Synrad, Inc.

  

4600 Campus

Place, Mukilteo,

WA 98275

   Owned    Not applicable   

Not applicable

  

Manufacturing,

R&D,

Marketing,

Sales and

Administrative

   None

The Optical

Corporation

  

1930 Eastman Avenue Oxnard,

CA 93030

   Leased, $92,000/year   

Marlin Oxnard Properties,

LLC, 8933 Quartz Ave.

Northridge, CA 91324

  

Expires: July

31, 2014

  

Manufacturing

and

Administrative

   Unknown

 

-107-



--------------------------------------------------------------------------------

 

PART I: Real Property

 

Grantor

 

Location

 

Leasehold

or Fee

 

Lessor or Mortgagee

 

Lease or

Mortgage

Terms

 

Principal Use

 

Other Liens

GSI Group

Corporation

  125 Middlesex
Turnpike,
Bedford, MA
01803   Leasehold   125 Middlesex Turnpike,
LLC   Expires on the
third
anniversary of
the Effective
Date of the
Plan with two
five-year
renewal
options   Manufacturing,
R&D,
Marketing,
Sales and
Administrative   1. Commercial Real Estate
Mortgage, Security
Agreement, Fixture Filing
and Financing Statement
from 125 Middlesex
Turnpike, LLC, to TD
Banknorth, N.A., in the
original principal amount
of $12,150,000.00 dated
January 30, 2008, filed as
Document No. 1463955

 

2. Conditional Assignment
of Leases, Rents and
Profits from 125
Middlesex Turnpike, LLC,
to TD Banknorth, N.A.,
dated January 30, 2008,
filed as
Document No. 1463956

 

-108-



--------------------------------------------------------------------------------

Grantor

 

Location

 

Leasehold

or Fee

 

Lessor or Mortgagee

 

Lease or

Mortgage

Terms

 

Principal Use

 

Other Liens

GSI Group

Corporation

  1370 Miners
Drive, Lafayette,

CO 80026

  Leasehold   Public Road, LLC   Expires:
May 31, 2010   General
Offices, R&D   Unknown

GSI Group

Corporation,

Korea Branch

  YeonWoo


Building 2F,
1200 Gaepo 4-

Dong,

Gangnam-Gu,

Seoul 135-962,

Korea

  Leasehold   Kim, Pyung Ho   Expired on
April 13, 2011   Marketing and
Sales   Unknown

GSI Group

Corporation,

Taiwan Branch

  8F, No. 3 Lane


91 Dongmei

Road, Hsinchu

30070 Taiwan

  Leasehold   Chu Cherug Construction
Co., Ltd.   Expires:
December 14,
2011   Marketing,
Sales and
Administrative   Unknown

Control Laser

Corporation

  2419 Lake


Orange Drive
Orlando, Florida
32837

  Owned   Not applicable   Not applicable   Manufacturing,
R&D,
Marketing,
Sales and
Administrative   1. 2007 Taxes are Past
Due.

 

-109-



--------------------------------------------------------------------------------

Grantor

 

Location

 

Leasehold

or Fee

 

Lessor or Mortgagee

 

Lease or

Mortgage

Terms

 

Principal Use

 

Other Liens

Cambridge

Technology, Inc.

  25 Hartwell


Avenue,

Lexington, MA
02421

  Leased,


$546,000/year

  Duffy Hartwell LLC, 411
Waverly Oaks Road, Suite
340, Waltham, MA 02452   Expires:
December 31,
2016   Manufacturing,
R&D,
Marketing,
Sales and
Administrative   Unknown

Cambridge

Technology, Inc.

  297 Grass
Valley Highway,

2nd Floor, Room
C, Auburn, CA
95603

  Leased,


$600/month

  Robert Henrichson, 13000
Big Sky Place, Auburn
CA 95602   Expires:
June 1, 2011   Marketing,
Sales and
Administrative   Unknown

Continuum

Electro-Optics,

Inc.

  3150 Central
Expressway

Santa Clara, CA
95051

  Leased,


$293,000/year

  Harvest Properties, Inc.,
6475 Christie Avenue,
Suite 550, Emeryville, CA
94608   Expires:
December 31,
2013   Manufacturing,
R&D,
Marketing,
Sales and
Administrative   Unknown

 

-110-



--------------------------------------------------------------------------------

Grantor

 

Location

 

Leasehold

or Fee

 

Lessor or Mortgagee

 

Lease or

Mortgage

Terms

 

Principal Use

 

Other Liens

Photo Research

Inc.

  9731 Topanga
Canyon Place,
Chatsworth, CA
91311-4135   Owned   Not applicable   Not applicable   Manufacturing,
R&D,
Marketing,
Sales and
Administrative   1. A Deed of Trust to
secure an original
indebtedness of
$1,300,000.00
recorded November 15,
1989 as Instrument No.
89-1839951 of Official
Records.

Quantronix

Corporation

  41 Research
Way, East
Setauket, New
York 11733       Owned*    

 

* Property is

currently

leased from

the Town of

Brookhaven

Industrial

Development

Agency

pursuant to a

Payment-in-

Lieu-of-Tax

Agreement

  Not applicable   Expires:
November 30,
2012   Manufacturing,
R&D,
Marketing,
Sales and
Administrative   None

 

-111-



--------------------------------------------------------------------------------

Grantor

 

Location

 

Leasehold

or Fee

 

Lessor or Mortgagee

 

Lease or

Mortgage

Terms

 

Principal Use

 

Other Liens

Synrad, Inc.   4600 Campus
Place, Mukilteo,
WA 98275   Owned   Not applicable   Not applicable   Manufacturing,
R&D,
Marketing,
Sales and
Administrative   None

The Optical

Corporation

  1930 Eastman
Avenue Oxnard,
CA 93030   Leased,


$92,000/year

  Marlin Oxnard Properties,
LLC, 8933 Quartz Ave.
Northridge, CA 91324   Expires: July
31, 2014   Manufacturing
and
Administrative   Unknown

 

-112-



--------------------------------------------------------------------------------

EXHIBIT A

GRANT OF SECURITY INTEREST

[TRADEMARKS] [PATENTS] [COPYRIGHTS]

WHEREAS,                                                               (the
“Grantor”) [holds all right, title and interest in and to, the trademarks and
service marks listed on the annexed Schedule 1A, which trademarks and service
marks are registered or applied for in the United States Patent and Trademark
Office (the “Trademarks”)] [holds all right, title and interest in the letter
patents, design patents and utility patents listed on the annexed Schedule 1A,
which patents are issued or applied for in the United States Patent and
Trademark Office (the “Patents”)] [holds all right, title and interest in the
copyrights listed on the annexed Schedule 1A, which copyrights are registered in
the United States Copyright Office (the “Copyrights”)];

WHEREAS, the Grantor has entered into an Amended and Restated Security
Agreement, dated as of              , 20     (as amended, restated or otherwise
modified from time to time the “Security Agreement”), The Bank of New York
Mellon Trust Company, N.A., a             , in its capacity as collateral agent
(the “Grantee”) to each of the Noteholders referred to below;

WHEREAS, pursuant to the Security Agreement, the Grantor has granted to the
Grantee for the benefit of the Holders (as defined in the Security Agreement) a
continuing security interest in all right, title and interest of the Grantor in,
to and under the [Trademarks, together with, among other things, the goodwill of
the business symbolized by the Trademarks] [Patents] [Copyrights] and the
applications and registrations thereof, and all proceeds thereof, including,
without limitation, any and all causes of action which may exist by reason of
infringement thereof and any and all damages arising from past, present and
future violations thereof (the “Collateral”), to secure the payment, performance
and observance of the “Obligations” (as defined in the Security Agreement);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby grants to the Grantee for
the benefit of the Holders a continuing security interest in the Collateral to
secure the prompt payment and performance of the Obligations.

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of             , 20    

 

[GRANTOR] By:  

 

  Name:   Title:

 

STATE OF  

 

            ss.:       COUNTY OF  

 

       

On this      day of             , 20    , before me personally came
                                        , to me known to be the person who
executed the foregoing instrument, and who, being duly sworn by me, did depose
and say that s/he is the                                          of
                                    , a
                                        , and that s/he executed the foregoing
instrument in the firm name of                                              ,
and that s/he had authority to sign the same, and s/he acknowledged to me that
he executed the same as the act and deed of said firm for the uses and purposes
therein mentioned.

 

 

 

ANNEX A TO ASSIGNMENT FOR SECURITY

[Trademarks and Trademark Applications]

[Patent and Patent Applications]

[Copyright and Copyright Applications]

Owned by  

 

 